Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

of the Wafer and Reticle Carrier Business

 

of

 

ASYST TECHNOLOGIES, INC.

 

by

 

ENTEGRIS, INC.

and

ENTEGRIS CAYMAN LTD.

 

February 11, 2003

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

                

Page No.

--------------------------------------------------------------------------------

ARTICLE 1    PURCHASE AND SALE OF ASSETS

    

1

            1.1

  

Definition of “Business”

    

1

1.2

  

Assets to be Transferred

    

1

    

1.2(a)

  

Leased Real Property

    

2

    

1.2(b)

  

Machinery and Equipment

    

2

    

1.2(c)

  

Inventory

    

2

    

1.2(d)

  

Trade Rights

    

2

    

1.2(e)

  

Contracts

    

2

    

1.2(f)

  

Computer Software

    

3

    

1.2(g)

  

Literature

    

3

    

1.2(h)

  

Records and Files

    

3

    

1.2(i)

  

Licenses; Permits

    

3

    

1.2(j)

  

Employee Note

    

3

1.3

  

Excluded Assets

    

3

    

1.3(a)

  

Cash and Cash Equivalents

    

3

    

1.3(b)

  

Accounts Receivable

    

4

    

1.3(c)

  

Tax Credits

    

4

    

1.3(d)

  

Tax Records

    

4

    

1.3(e)

  

Obligations of Affiliates

    

4

    

1.3(f)

  

Company Trade Rights

    

4

    

1.3(g)

  

Excluded Products

    

4

    

1.3(h)

  

MOLL Assets

    

4

    

1.3(i)

  

Pre-existing Claims

    

4

    

1.3(j)

  

Demo Units.

    

4

    

1.3(k)

  

Inspection Machine

    

5

    

1.3(l)

  

The Company’s SMIF-Enclosure Products

    

5

    

1.3(m)

  

Any Prepaid Insurance of the Company

    

5

ARTICLE 2    WARRANTY/SERVICE OBLIGATIONS

    

5

ARTICLE 3    ASSUMPTION OF LIABILITIES

      

3.1

  

Liabilities to be Assumed

    

6

    

3.1(a)

  

Contractual Liabilities

    

6

    

3.1(b)

  

Liabilities Under Permits and Licenses

    

6

    

3.1(c)

  

Taxes Arising from Transaction

    

6

3.2

  

Liabilities Not to be Assumed

    

7

    

3.2(a)

  

Accounts Payable

    

7

    

3.2(b)

  

Income and Franchise Taxes

    

7

    

3.2(c)

  

[ * ]

    

7

    

3.2(d)

  

Liabilities to Affiliates

    

7

ARTICLE 4    PURCHASE PRICE

    

7

4.1

  

Cash

    

7

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

 

 

                     

Page No.

--------------------------------------------------------------------------------

    

4.2

  

Royalties

    

7

    

4.3

  

Other Payments and Adjustments

    

8

    

4.4

  

Allocation of Purchase Price

    

8

ARTICLE 5    REPRESENTATIONS AND WARRANTIES OF COMPANY

    

8

    

5.1

  

Corporate

    

8

         

5.1(a)

  

Organization

    

8

         

5.1(b)

  

Corporate Power

    

8

         

5.1(c)

  

Qualification

    

8

         

5.1(d)

  

No Subsidiaries

    

9

         

5.1(e)

  

Authority

    

9

         

5.1(f)

  

No Violation

    

9

    

5.2

  

Business Financial Report

    

10

    

5.3

  

Tax Matters

    

10

    

5.4

  

Inventory

    

10

    

5.5

  

Absence of Certain Changes

    

10

         

5.5(a)

  

Any Adverse Change

    

10

         

5.5(b)

  

Any Damage

    

11

         

5.5(c)

  

Any Increase in Compensation

    

11

         

5.5(d)

  

Any Labor Disputes

    

11

         

5.5(e)

  

Any Commitments

    

11

         

5.5(f)

  

Any Disposition of Property

    

11

         

5.5(g)

  

Any Indebtedness

    

11

         

5.5(h)

  

Any Liens

    

11

         

5.5(i)

  

Any Amendment of Contracts

    

11

         

5.5(j)

  

Any Loans and Advances

    

11

         

5.5(k)

  

Any Credit

    

12

         

5.5(l)

  

Any Unusual Events

    

12

    

5.6

  

Absence of Undisclosed Liabilities

    

12

    

5.7

  

No Litigation

    

12

    

5.8

  

Compliance with Laws

    

12

         

5.8(a)

  

Compliance

    

12

         

5.8(b)

  

Licenses and Permits

    

13

         

5.8(c)

  

Environmental Matters

    

13

    

5.9

  

Title to and Condition of Properties

    

14

         

5.9(a)

  

Marketable Title

    

14

         

5.9(b)

  

Condition

    

15

         

5.9(c)

  

Real Property

    

15

         

5.9(d)

  

No Condemnation or Expropriation

    

16

    

5.10

  

Insurance

    

16

    

5.11

  

Contracts and Commitments

    

17

         

5.11(a)

  

Real Property Leases

    

17

         

5.11(b)

  

Personal Property Leases

    

17

         

5.11(c)

  

Purchase Commitments

    

17

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

 

 

                

Page No.

--------------------------------------------------------------------------------

    

5.11(d)

  

Sales Commitments

    

17

    

5.11(e)

  

Contracts with Affiliates and Certain Others

    

17

    

5.11(f)

  

Powers of Attorney

    

17

    

5.11(g)

  

Collective Bargaining Agreements

    

18

    

5.11(h)

  

Loan Agreements

    

18

    

5.11(i)

  

Guarantees

    

18

    

5.11(j)

  

Contracts Subject to Renegotiation

    

18

    

5.11(k)

  

Restrictive Agreements

    

18

    

5.11(l)

  

Other Material Contracts

    

18

    

5.11(m)

  

No Default

    

18

5.12

  

Labor Matters

    

19

5.13

  

Employee Benefit Plans

    

19

5.14

  

Employment Compensation

    

20

5.15

  

Trade Rights

    

20

5.16

  

Major Customers and Suppliers

    

20

    

5.16(a)

  

Major Customers

    

20

    

5.16(b)

  

Major Suppliers

    

21

    

5.16(c)

  

Dealers and Distributors

    

21

5.17

  

Product Warranty and Product Liability

    

21

5.18

  

Affiliates’ Relationships to Company

    

22

    

5.18(a)

  

Contracts with Affiliates

    

22

    

5.18(b)

  

No Adverse Interests

    

22

5.19

  

Assets Necessary to Business

    

22

5.20

  

No Brokers or Finders

    

22

5.21

  

Disclosure.

    

22

ARTICLE 6    REPRESENTATIONS AND WARRANTIES OF BUYER

    

22

6.1

  

Corporate

    

23

    

6.1(a)

  

Organization

    

23

    

6.1(b)

  

Corporate Power

    

23

6.2

  

Authority

    

23

6.3

  

No Brokers or Finders

    

23

6.4

  

No Violation

    

23

6.5

  

Disclosure

    

23

6.6

  

Litigation

    

24

ARTICLE 7    EMPLOYEES – EMPLOYEE BENEFITS

    

24

7.1

  

Affected Employees

    

24

7.2

  

Retained Responsibilities

    

24

7.3

  

Payroll Tax

    

24

7.4

  

Termination Benefits

    

24

7.5

  

Employee Benefits Plans

    

25

7.6

  

No Third-Party Rights

    

25

ARTICLE 8 OTHER MATTERS

    

25

8.1

  

Patent Assignment and Cross-License and Trademark License Agreement

    

25

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

 

 

                

Page No.

--------------------------------------------------------------------------------

8.2

  

Transition Services Agreement

    

25

8.3

  

Employment and Noncompetition Agreement

    

25

8.4

  

Noncompetition; Confidentiality

    

25

    

8.4(a)

  

Covenant Not to Compete

    

25

    

8.4(b)

  

Covenant of Confidentiality

    

27

    

8.4(c)

  

Equitable Relief for Violations

    

27

    

8.4(d)

  

Transition Services Agreement and Patent Assignment and Cross-License and
Trademark License Agreement

    

27

8.5

  

HSR Act Filings

    

27

8.6

  

Access to Information and Records

    

28

8.7

  

Bulk Sales Compliance

    

28

ARTICLE 9    FURTHER COVENANTS OF THE PARTIES

    

28

9.1

  

Covenants of Company

    

28

    

9.1(a)

  

Consents

    

28

    

9.1(b)

  

Other Action

    

28

    

9.1(c)

  

Disclosure

    

28

    

9.1(d)

  

Process for Product Compatibility

    

29

    

9.1(e)

  

Confidentiality/Non-Disclosure Agreements

    

29

    

9.1(f)

  

300mm Dome Tool

    

29

    

9.1(g)

  

Accounts Receivable

    

29

9.2

  

Covenants of Buyer

    

29

    

9.2(a)

  

Process for Resolution of Product Compatibility

    

29

ARTICLE 10    CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

    

29

10.1

  

Representations and Warranties True on the Closing Date

    

20

10.2

  

Compliance with Agreement

    

30

10.3

  

Absence of Suit

    

30

10.4

  

Consents and Approvals

    

30

10.5

  

Buyer Consents and Approvals

    

30

10.6

  

Closing Documents

    

30

ARTICLE 11    CONDITIONS PRECEDENT TO COMPANY’S OBLIGATIONS

    

30

11.1

  

Representations and Warranties True on the Closing Date

    

30

11.2

  

Compliance with Agreement

    

31

11.3

  

Absence of Suit

    

31

11.4

  

Consents.

    

31

11.5

  

Closing Documents

    

31

ARTICLE 12    INDEMNIFICATION

    

31

12.1

  

By Company

    

31

12.2

  

By Buyer

    

32

12.3

  

Indemnification of Third-Party Claims

    

32

    

12.3(a)

  

Notice and Defense

    

32

    

12.3(b)

  

Failure to Defend

    

32

    

12.3(c)

  

Indemnified Party’s Rights

    

32

12.4

  

Indemnification Regarding Warranty/Services

    

33

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

 

 

                

Page No.

--------------------------------------------------------------------------------

12.5

  

Payment

    

33

12.6

  

Limitations on Indemnification

    

33

    

12.6(a)

  

Time Limitation

    

33

    

12.6(b)

  

Amount Limitation

    

34

12.7

  

No Waiver

    

34

12.8

  

Right to Set-Off.

    

34

12.9

  

Exclusivity of Article 12 Indemnity.

    

35

ARTICLE 13    CLOSING

    

35

13.1

  

Documents to be Delivered by Company

    

35

    

13.1(a)

  

Deeds, Bills of Sale

    

35

    

13.1(b)

  

Compliance Certificate

    

35

    

13.1(c)

  

Opinion of Counsel

    

35

    

13.1(d)

  

Employment and Noncompetition Agreements

    

36

    

13.1(e)

  

Certified Resolutions

    

36

    

13.1(f)

  

Patent Assignment and Cross-License and Trademark License Agreement

    

36

    

13.1(g)

  

Transition Services Agreement

    

36

    

13.1(h)

  

Incumbency Certificate

    

36

    

13.1(i)

  

Other Documents

    

36

13.2

  

Documents to be Delivered by Buyer

    

36

    

13.2(a)

  

Cash Purchase Price

    

36

    

13.2(b)

  

Assumption of Liabilities

    

36

    

13.2(c)

  

Compliance Certificate

    

36

    

13.2(d)

  

Opinion of Counsel

    

36

    

13.2(e)

  

Certified Resolutions

    

37

    

13.2(f)

  

Patent Assignment and Cross-License and Trademark License Agreement

    

37

    

13.2(g)

  

Transition Services Agreement

    

37

    

13.2(h)

  

Incumbency Certificate

    

37

    

13.2(i)

  

Other Documents

    

37

ARTICLE 14    DISCLOSURE SCHEDULE

    

37

ARTICLE 15    FURTHER ASSURANCE

    

37

ARTICLE 16    ANNOUNCEMENTS

    

38

ARTICLE 17    ASSIGNMENT; PARTIES IN INTEREST

    

38

17.1

  

Assignment

    

38

17.2

  

Parties in Interest

    

38

ARTICLE 18    RESOLUTION OF DISPUTES

    

38

18.1

  

Arbitration

    

38

18.2

  

Arbitrators

    

38

18.3

  

Procedures; No Appeal

    

39

18.4

  

Authority

    

39

18.5

  

Entry of Judgment

    

39

18.6

  

Confidentiality

         

39

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

 

 

                  

Page No.

--------------------------------------------------------------------------------

18.7

  

Continued Performance

    

39

18.8

  

Tolling

    

39

ARTICLE 19    LAW GOVERNING AGREEMENT

    

39

ARTICLE 20    AMENDMENT AND MODIFICATION

    

40

ARTICLE 21    NOTICE

    

40

ARTICLE 22    EXPENSES

    

41

22.1

  

Brokerage

    

41

22.2

  

Expenses to be Paid by Company

    

41

    

22.2

(a)

  

Professional Fees

    

41

22.3

  

Other

    

42

22.4

  

Costs of Litigation or Arbitration

    

42

ARTICLE 23    ENTIRE AGREEMENT

    

42

ARTICLE 24    COUNTERPARTS

    

42

ARTICLE 25    HEADINGS

    

42

ARTICLE 26    SEVERABILITY

    

42

ARTICLE 27    THIRD-PARTY BENEFICIARIES

    

43

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

vi



--------------------------------------------------------------------------------

 

Disclosure Schedule

 

Schedule 1.2(a)

 

–

    

Leased Real Property

Schedule 1.2(b)

 

–

    

Machinery and Equipment

Schedule 1.2(c)

 

–

    

Inventory

Schedule 1.2(d)

 

–

    

Purchased Trade Rights

Schedule 1.2(e)

 

–

    

Contracts

Schedule 1.2(f)

 

–

    

Computer Software

Schedule 1.3(h)

 

–

    

MOLL Assets

Schedule 5.1(c)

 

–

    

Qualification

Schedule 5.1(d)

 

–

    

Subsidiaries

Schedule 5.1(f)

 

–

    

No Violation

Schedule 5.2

 

–

    

Business Financial Statements

Schedule 5.3

 

–

    

Tax Matters

Schedule 5.4

 

–

    

Inventory

Schedule 5.5

 

–

    

Absence of Certain Changes

Schedule 5.6

 

–

    

Absence of Undisclosed Liabilities

Schedule 5.7

 

–

    

Litigation

Schedule 5.8(a)

 

–

    

Compliance

Schedule 5.8(b)

 

–

    

Licenses and Permits

Schedule 5.8(c)

 

–

    

Environmental Matters

Schedule 5.9(a)

 

–

    

Marketable Title

Schedule 5.10

 

–

    

Insurance

Schedule 5.11(c)

 

–

    

Purchase Commitments

Schedule 5.11(d)

 

–

    

Sales Commitments

Schedule 5.11(e)

 

–

    

Contracts with Affiliates and Certain Others

Schedule 5.11(f)

 

–

    

Powers of Attorney

Schedule 5.11(g)

 

–

    

Collective Bargaining Agreements

Schedule 5.11(h)

 

–

    

Loan Agreements

Schedule 5.11(i)

 

–

    

Guarantees

Schedule 5.11(k)

 

–

    

Restrictive Agreements

Schedule 5.11(l)

 

–

    

Material Contracts

Schedule 5.12

 

–

    

Labor Matters

Schedule 5.13

 

–

    

Employee Benefit Plans

Schedule 5.14

 

–

    

Employment Compensation

Schedule 5.15

 

–

    

Trade Rights

Schedule 5.16(a)

 

–

    

Major Customers

Schedule 5.16(b)

 

–

    

Major Suppliers

Schedule 5.16(c)

 

–

    

Dealers and Distributors

Schedule 5.17

 

–

    

Product Warranty and Product Liability

Schedule 5.18(a)

 

–

    

Contracts w/Affiliates

Schedule 5.20

 

–

    

No Brokers or Finders of Company

Schedule 7.1

 

–

    

Affected and Key Employees

Schedule 8.4(a)

 

–

    

Exceptions to Assignment of Non-Compete

Schedule 8.8

 

–

    

Process for Resolution of Product Compatibility

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

vii



--------------------------------------------------------------------------------

 

Exhibit Schedule

 

Exhibit A

    

Exhibit AForm of Patent Assignment and Cross-License and Trademark License
Agreement

Exhibit B

    

Form of Transition Services Agreement

Exhibit C

    

[Deleted]

Exhibit D

    

Form of Legal Opinion by Cooley Godward, LLP

Exhibit E

    

Form of Legal Opinion by Dunkley, Bennett, Christensen & Madigan, P.A.

Exhibit F

    

Form of Escrow Agreement

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

viii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (this “Agreement”) dated February 11, 2003, by and
among ENTEGRIS CAYMAN LTD., a Cayman Island corporation and wholly-owned
subsidiary of ENTEGRIS, INC., and ENTEGRIS, INC., a Minnesota corporation
(collectively, the “Buyer”) with their principal place of business located at
3500 Lyman Boulevard, Chaska, Minnesota 55318, and ASYST TECHNOLOGIES, INC., a
California corporation (“Company”) with its principal place of business located
at 48761 Kato Road, Fremont California 94538.

 

RECITALS

 

A.    Company is engaged, through its wafer and reticle carrier division in the
manufacture, distribution, and sale of 300mm FOUPs, SMIF-pod 300mm, 200mm SMIF
Pods, SMIF-Pod 200mm, 150mm Pods, SRP-150 Single Reticle SMIF Pods, MRP-150
Multiple Reticle SMIF Pods and RSP-200 Single Reticle SMIF Pods (collectively
the “Products”).

 

B.    Buyer desires to purchase from Company, and Company desires to sell to
Buyer, the business and substantially all of the property and assets of Company
related to the Business (as hereinafter defined) as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows.

 

ARTICLE 1

 

PURCHASE AND SALE OF ASSETS

 

1.1   Definition of “Business.”    As used herein, “Business” shall mean the
manufacture, production, marketing, distribution, exploitation, sale and related
research and development by Company and its subsidiaries of the Products. Such
term shall include, without limitation and except as otherwise specifically
provided herein, all operations carried on by or related to the Products on the
date hereof.

 

1.2   Assets to be Transferred.    Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined in Section 13 below) Company shall
sell, transfer, convey, assign, and deliver to Buyer (or upon Buyer’s request,
to one or more wholly-owned subsidiaries of Buyer as designated by Buyer), and
Buyer shall purchase and accept, all of the business, rights, claims and assets
(of every kind, nature, character and description, whether real, personal or
mixed, tangible or intangible, accrued, contingent or otherwise, and wherever
situated) of the Company, used, held for use or acquired or developed for use in
the Business, or developed in the course of conducting the Business or by
persons employed in the Business (collectively the “Purchased Assets”). The
Purchased Assets

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1



--------------------------------------------------------------------------------

shall include, but not be limited to (except as set forth below in Trade
Rights), all of the following assets or rights of the Company, to the extent so
used, held, acquired or developed in connection with the Business:

 

  1.2(a)   Leased Real Property.    The leases of real property (the “Leased
Real Property”) used in connection with the Business, as set forth on Schedule
1.2(a) of the Disclosure Schedule (the “Real Property Leases”).

 

  1.2(b)   Machinery and Equipment.    All molds, fixtures, cleaning systems,
machinery, equipment, vehicles, tools, supplies, spare parts, furniture and all
other personal property not included in inventory used in connection with the
manufacture, assembly, inspection, or cleaning of the Products including but not
limited to those located at the Colorado facility and those described on
Schedule 1.2(b) of the Disclosure Schedule.

 

  1.2(c)   Inventory.    All inventories of raw materials, work-in-process and
finished goods (including all such in transit and on consignment) on the Closing
Date, together with related packaging materials including but not limited to
those assembled on Schedule 1.2(c) of the Disclosure Schedule (collectively the
“Inventory”).

 

  1.2(d)   Trade Rights.    All of the Company’s interest in any Trade Rights of
the Business as set forth on Schedule 1.2(d) of the Disclosure Schedule
(“Purchased Trade Rights”). As used herein, the term “Trade Rights” shall mean
and include: (i) all United States, state and foreign trademark rights, business
identifiers, trade dress, service marks, trade names, and brand names, including
all claims for infringement, and all registrations thereof and applications
therefor and all goodwill associated with the foregoing accruing from the dates
of first use thereof; (ii) all United States and foreign copyrights, copyright
registrations and copyright applications, including all claims for infringement,
and all other rights associated with the foregoing and the underlying works of
authorship; (iii) those United States and foreign patents and patent
applications, including all claims for infringement and all international
proprietary rights associated therewith as set forth in the Cross-Licensing
Agreement between Company and Buyer dated contemporaneously herewith; (iv) all
contracts or agreements granting any right, title, license or privilege under
the intellectual property rights of any third party; and (v) all inventions,
mask works and mask work registrations, know-how, discoveries, improvements,
designs, trade secrets, shop and royalty rights, employee covenants and
agreements respecting intellectual property and non-competition and all other
types of intellectual property.

 

  1.2(e)   Contracts.    Those contracts, contractual rights, purchase orders
and sales orders (hereinafter in this Section 1.2(e)) (“Contracts”) described in
Schedules 1.2(a), 1.2(d) and 1.2(e) of the Disclosure Schedule.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

 

The Contracts described above are hereinafter collectively described as the
“Assumed Contracts.” To the extent that any Assumed Contract for which
assignment to Buyer is provided herein is not assignable without the consent of
another party, this Agreement shall not constitute an assignment or an attempted
assignment thereof if such assignment or attempted assignment would constitute a
breach thereof. Company agrees to use its commercially reasonable efforts
(without any requirement on the part of Buyer to pay any money or agree to any
change in the terms of any such Contract) to obtain the consent of such other
party to the assignment of any such Assumed Contract to Buyer in all cases in
which such consent is or may be required for such assignment. If any required
consent shall not be obtained, Company agrees to cooperate with Buyer in any
reasonable arrangement designed to provide for Buyer the benefits intended to be
assigned to Buyer under the relevant Assumed Contract, including enforcement at
the cost and for the account of Buyer of any and all rights of Company against
the other party thereto arising out of the breach or cancellation thereof by
such other party or otherwise. If and to the extent that such arrangement cannot
be made, Buyer, upon notice to Company, shall have no obligation pursuant to
Section 3.1 or otherwise with respect to any such Assumed Contract and any such
Assumed Contract shall not be deemed to be a Purchased Asset hereunder.

 

  1.2(f)   Computer Software.    A manufacturing database to track FOUPs.

 

  1.2(g)   Literature.    All sales literature, promotional literature, catalogs
and similar materials related to the Business.

 

  1.2(h)   Records and Files.    All records, files, invoices, customer lists,
blueprints, specifications, designs, drawings, accounting records, business
records, manufacturing process documentation, operating data and other data
related to the Business.

 

  1.2(i)   Licenses; Permits.    All licenses, permits and approvals related to
the Business.

 

  1.2(j)   Employee Note.    The indebtedness of Gary Gallagher as evidenced by
a promissory note dated January 2001.

 

1.3   Excluded Assets.    Company shall retain all of its rights, claims and
assets not described in Section 1.2 without limiting the generality of the
foregoing, and any contrary provisions of Section 1.2 notwithstanding, Company
shall not sell, transfer, assign, convey or deliver to Buyer, and Buyer will not
purchase or accept the following assets of the Business:

 

  1.3(a)   Cash and Cash Equivalents.    All cash and cash equivalents of the
Business as of Closing.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

 

  1.3(b)   Accounts Receivable.    All outstanding accounts receivable of the
Business accrued by the Company as of Closing, except as set forth in Section
9.1(g) below.

 

  1.3(c)   Tax Credits.    Federal, state and local income and franchise tax
credits and tax refund claims.

 

  1.3(d)   Tax Records.    Company’s income and franchise tax returns and tax
records. Buyer and its designated agents shall have reasonable access to such
records and may make excerpts therefrom and copies thereof.

 

  1.3(e)   Obligations of Affiliates.    Notes (other than the note set forth in
Section 1.2(k)), drafts, accounts receivable or other obligations for the
payment of money, made or owed by any Affiliate of Company. For purposes of this
Agreement, the term “Affiliate” shall mean and include all shareholders,
directors and officers of Company; the spouse of any such person; any person who
would be the heir or descendant of any such person if he or she were not living;
and any entity in which any of the foregoing has a direct or indirect interest
(except through ownership of less than 5% of the outstanding shares of any
entity whose securities are listed on a national securities exchange or traded
in the national over-the-counter market).

 

  1.3(f)   Company Trade Rights.    All Trade Rights of the Company, other than
the Purchased Trade Rights and the rights of the Company as set forth in the
Patent Assignment and Cross-License and Trademark License Agreement attached
hereto as Exhibit A (“Patent Assignment and Cross-License and Trademark License
Agreement”).

 

  1.3(g)   Excluded Products.    All products now or hereafter produced by the
Company that are not Products.

 

  1.3(h)   MOLL Assets.    All assets owned by MOLL Industries in connection
with the Business including those specifically set forth in Schedule 1.3(h) of
the Disclosure Schedule, as well as the Company’s contract rights with respect
to its MOLL manufacturing agreement.

 

  1.3(i)   Pre-existing Claims.    All rights to receive insurance settlements
that existed as of Closing and all causes of action arising out of occurrences
before the Closing.

 

  1.3(j)   Demo Units.    Any demonstration units or sample products related to
the Business provided by the Company to Company customers or prospective
customers before the Closing.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

 

  1.3(k)   Inspection Machine. One August CV9812 inspection machine currently
used in the Business which is located in Oregon.

 

  1.3(l)   The Company’s SMIF-Enclosure Products.

 

  1.3(m)   Any Prepaid Insurance of the Company.

 

ARTICLE 2

WARRANTY/SERVICE OBLIGATIONS

 

Warranty/Service Obligations. [ * ] warranty obligations for products sold or
shipped [ * ] to service such warranty obligations [ * ] for a period of [ * ]
as follows:

 

  (i)   [ * ] of warranty expense;

 

  (ii)   [ * ] of expense [ * ]; and

 

  (iii)   [ * ], and [ * ] shall have the rights and be subject to the
limitations set forth in Article 12 with respect thereto.

 

[ * ] shall keep records with respect to the warranty expense. [ * ] shall at
its own expense have a right, through an independent certified public accountant
selected by the [ * ], to examine and audit, not more than once each fiscal
year, and during normal business hours and upon prior reasonable notice, all
such records and accounts as may, under recognized accounting practices, contain
information bearing upon the amount of warranty payment due to [ * ] from [ * ]
under this Agreement.

 

If the [ * ] calculation of warranty expense differs from [ * ] calculation, the
[ * ] may, at its option, deliver a notice to [ * ] disputing [ * ] calculation
(a “Challenge Notice”) at any time, but in no event more than ninety (90) days
after the close of a calendar year with respect to warranty expense accrued
during that calendar year. If a Challenge Notice is delivered to [ * ] pursuant
to the preceding sentence, Company and Buyer shall, during the thirty (30) days
following such delivery, use all commercially reasonable efforts to reach
agreement. If during such period the Company and Buyer are unable to agree
regarding the disputed calculation, the Company and Buyer shall promptly
thereafter select an Accounting Referee (as hereinafter defined) and cause such
Accounting Referee to promptly review this Agreement, any related agreements,
all such records and accounts as may, under recognized accounting practices,
contain information bearing upon the amount of warranty expense paid by [ * ] to
[ * ] under this Agreement and the respective parties’ disputed calculations.
The Accounting Referee shall deliver to the Company and Buyer as promptly as
practicable a report setting forth the Accounting Referee’s calculation. Such
report shall be final and binding upon Company and Buyer. The cost of such
report shall be borne by (i) [ * ] if the Accounting Referee’s calculation
changes warranty expense by less than five percent (5%) of the warranty expense
stated in the disputed statement(s); or (ii) the [ * ] if the Accounting
Referee’s calculation changes warranty

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

 

expense by greater than five percent (5%) of the warranty expense stated in the
disputed statement(s). The “Accounting Referee” shall mean a reputable firm of
independent auditors of national standing other than the auditors of the Buyer,
at or prior to the Closing Date. In any event, adjustment shall be made to
compensate for any errors or omission disclosed by Accounting Referee’s report.

 

Within fifteen (15) days after the end of each month, [ * ] shall furnish [ * ]
a statement signed by a duly authorized officer of [ * ] showing all warranty
expense incurred during said month. The warranty expense payable to [ * ] shall
be paid within thirty (30) days after receipt of above statement.

 

ARTICLE 3

ASSUMPTION OF LIABILITIES

 

3.1   Liabilities to be Assumed.    As used in this Agreement, the term
“Liability” shall mean and include any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted or
unasserted, liquidated or unliquidated, secured or unsecured. Subject to the
terms and conditions of this Agreement, on the Closing Date, Buyer shall assume
and agree to perform and discharge the following, and only the following,
Liabilities of Company (collectively the “Assumed Liabilities”):

 

  3.1(a)   Contractual Liabilities.    Company’s Liabilities arising from and
after the Closing Date under and pursuant to the Assumed Contracts.

 

  3.1(b)   Liabilities Under Permits and Licenses.    Company’s Liabilities
arising from and after the Closing Date under any permits or licenses listed in
Schedule 5.8(b) of the Disclosure Schedule and assigned to Buyer at the Closing.

 

  3.1(c)   Taxes Arising from Transaction.    Any United States, foreign, state
or other taxes applicable to, imposed upon or arising out of the sale or
transfer of the Purchased Assets to Buyer and the other transactions
contemplated by this Agreement, including but not limited to any transfer,
sales, use, gross receipts or documentary stamp taxes.

 

3.2   Liabilities Not to be Assumed.    Except as and to the extent specifically
set forth in Section 3.1, Buyer is not assuming any Liabilities of Company and
all such Liabilities shall be and remain the responsibility of Company
including, without limitation, the following.

 

  3.2(a)   Accounts Payable.    All outstanding accounts payable related to the
Business as of the Closing.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

 

  3.2(b)   Income and Franchise Taxes.    Any Liability of Company for Federal
income taxes and any state or local income, profit or franchise taxes (and any
penalties or interest due on account thereof).

 

  3.2(c)   [ * ]. All obligations with respect to [ * ].

 

  3.2(d)   Liabilities to Affiliates.    Liabilities of Company to its present
or former Affiliates, except obligations for compensation for services rendered
as an employee of the Business pursuant to plans or practices disclosed in the
Disclosure Schedule.

 

ARTICLE 4

PURCHASE PRICE

 

The aggregate purchase price (the “Purchase Price”) for the Purchased Assets
shall be as follows:

 

4.1   Cash.    The sum of up to Thirty-Eight Million Seven Hundred Fifty
Thousand and no/100 Dollars ($38,750,000.00) to be paid as follows:

 

  4.1(a)   The sum of Thirty-Eight Million and no/100 Dollars ($38,000,000.00)
by wire transfer on the Closing Date; and

 

  4.1(b)   The sum of Seven Hundred Fifty Thousand and no/100 Dollars
($750,000.00) to be deposited into an escrow account pursuant to an Escrow
Agreement attached hereto as Exhibit F (the “Escrow Agreement”) and shall be
paid upon the earlier of (i) June 29, 2003, or (ii) a date on which Buyer is
satisfied in good faith that all of the transition and integration issues
related to the Business by Company to Buyer have been completed. Buyer shall be
entitled to offset any amounts payable hereunder as set forth in Article 12
below.

 

4.2   Royalties.    In addition, the Company shall be entitled to receive
certain royalties as set forth in the Patent Assignment and Cross-License and
Trademark License Agreement.

 

4.3   Other Payments and Adjustments.    The amount of wages and other
remuneration due in respect of periods to and including the Closing to employees
of the Business and the amount of bonuses due to such employees for all such
periods will be paid by Company directly to such employees.

 

4.4   Allocation of Purchase Price.    The aggregate Purchase Price (including
the assumption by Buyer of the Assumed Liabilities) shall be allocated among the
Purchased Assets for tax purposes based upon an appraisal conducted by a
third-party valuation firm retained by Buyer as soon as reasonably practicable
after the Closing Date. The parties will work together in good faith toward an
agreed-upon valuation. Company and Buyer will follow

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

 

and use such allocation in all income, sales registration and other tax returns,
filings or other related reports made by them to any governmental agencies.
Buyer shall not revalue the parties’ agreed-upon valuation for its own purposes
without the Company’s consent. To the extent that disclosures of this allocation
are required to be made by the parties to the Internal Revenue Service (“IRS”)
under the provisions of Section 1060 of the Internal Revenue Code of 1986, as
amended (the “Code”) or any regulations thereunder, Buyer and Company will
disclose such reports to the other prior to filing with the IRS.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

Company makes the following representations and warranties to Buyer, each of
which is true and correct on the date hereof, shall remain true and correct to
and including the Closing Date, shall be unaffected by any investigation
heretofore or hereafter made by Buyer, or any knowledge of Buyer other than as
specifically disclosed in the Disclosure Schedule delivered to Buyer at the time
of the execution of this Agreement, and shall survive the Closing of the
transactions provided for herein.

 

5.1   Corporate.

 

  5.1(a)   Organization.    Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.

 

  5.1(b)   Corporate Power.    Company has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
and where such is now being conducted, to enter into this Agreement and the
other documents and instruments to be executed and delivered by Company pursuant
hereto and to carry out the transactions contemplated hereby and thereby.

 

  5.1(c)   Qualification.    Company is duly licensed or qualified to do
business as a foreign corporation in the State of Colorado and is in good
standing in each jurisdiction wherein the character of its properties which are
Purchased Assets or the nature of the Business makes such licensing or
qualification necessary, and where the failure to be so qualified and licensed
would have a material adverse effect on the Business; such jurisdictions are
listed in Schedule 5.1(c) of the Disclosure Schedule.

 

  5.1(d)   No Subsidiaries.    No portion of the Business is conducted by the
Company by means of any subsidiary or any other interest in any corporation,
partnership or other entity, except as set forth in Schedule 5.1(d) of the
Disclosure Schedule.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

 

  5.1(e)   Authority.    The execution and delivery of this Agreement and the
other documents and instruments to be executed and delivered by Company pursuant
hereto and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by the Board of Directors of Company. No other or
further corporate act or proceeding on the part of Company or its shareholders
is necessary to authorize this Agreement or the other documents and instruments
to be executed and delivered by Company pursuant hereto or the consummation of
the transactions contemplated hereby and thereby, and it is not intended that
Company be dissolved or its remaining operations terminated. This Agreement
constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by Company pursuant hereto will
constitute, valid binding agreements of Company, enforceable in accordance with
their respective terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally, and by
general equitable principles.

 

  5.1(f)   No Violation.    Except as set forth on Schedule 5.1(f) of the
Disclosure Schedule, neither the execution and delivery of this Agreement or the
other documents and instruments to be executed and delivered by Company pursuant
hereto, nor the consummation by Company of the transactions contemplated hereby
and thereby (a) will violate any statute or law or any rule, regulation, order,
writ, injunction or decree of any court or governmental authority, (b) will
require any authorization, consent, approval, exemption or other action by or
notice to any court, administrative or governmental agency, instrumentality,
commission, authority, board or body, or (c) subject to obtaining the consents
referred to in Schedule 5.1(f) of the Disclosure Schedule, will violate or
conflict with, or constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or will result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien (as defined in Section 5.9(a)), upon any of the Purchase
Assets of Company under, any term or provision of the Articles of Incorporation
or By-laws of Company or of any contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which Company
is a party or by which Company or any of its assets or properties may be bound
or affected.

 

5.2   Business Financial Report.    Included as Schedule 5.2 of the Disclosure
Schedule are the statements of income and expense of the Business for the seven
quarters ended December 31, 2002 (the “Business Financial Report”). The Business
Financial Report is prepared from and consistent in all respects with financial
reports prepared and used by the Company in the ordinary course in managing its
business and measuring and reporting its operating results; have been prepared
in accordance with the books and records of the Company; and fairly present the
results of operations of the Business as of the dates and for the periods
indicated.



 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

 

5.3   Tax Matters.    Except as set forth on Schedule 5.3 of the Disclosure
Schedule: (i) all state, foreign, county, local and other tax returns relating
primarily to the Business or the Purchased Assets, or required to be filed by or
on behalf of Company in any jurisdiction required to be listed in Schedule
5.1(c) of the Disclosure Schedule or any political subdivision thereof, have
been timely filed and the taxes paid or adequately accrued; (ii) Company has
duly withheld and paid all taxes which it is required to withhold and pay
relating to salaries and other compensation heretofore paid to the employees of
the Business; and (iii) Company has not received any notice of underpayment of
taxes or other deficiency which has not been paid and there are outstanding no
agreements or waivers extending the statutory period of limitations applicable
to any tax return or report relating primarily to the Business or the Purchased
Assets, or required to have been filed by Company in any jurisdiction required
to be listed in Schedule 5.1(c) of the Disclosure Schedule or any political
subdivision thereof.

 

5.4   Inventory.    The Inventory of the Business which is located in the State
of Oregon consists of a quality and quantity usable and saleable in the ordinary
course of business. Except as set forth in Schedule 5.4 of the Disclosure
Schedule, all Inventory of the Business is located on premises owned or leased
by Company or on consignment with customers which premises, leaseholds, or
consignments thereof constitute Purchased Assets pursuant to this Agreement. All
work-in-process contained in Inventory constitutes items in process of
production pursuant to contracts or open orders taken in the ordinary course of
business, from regular customers of the Business with no recent history of
credit problems with respect to Company; neither Company nor any such customer
is in material breach of the terms of any obligation to the other, and no valid
grounds exist for any set-off of amounts billable to such customers on the
completion of orders to which work-in-process relates. All work-in-process is of
a quality ordinarily produced in accordance with the requirements of the orders
to which such work-in-process is identified, and will require no rework with
respect to services performed prior to Closing.

 

5.5   Absence of Certain Changes.    Except as and to the extent set forth in
Schedule 5.5 of the Disclosure Schedule, since December 31, 2002, there has not
been:

 

  5.5(a)   Any Adverse Change.    Any adverse change in the financial condition,
assets, Liabilities, business, prospects or operations of the Business;

 

  5.5(b)   Any Damage.    Any loss, damage or destruction, whether covered by
insurance or not, in connection with or reasonably related to the Business or
the Purchased Assets;

 

  5.5(c)   Any Increase in Compensation.    Any increase in the compensation,
salaries or wages payable or to become payable to any employee or agent of
Company who is employed in the Business or whose compensation is reflected in
the Business Financial Statements (including, without limitation, any increase
or change pursuant to any bonus, pension, profit sharing, retirement or other
plan

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

 

or commitment), or any bonus or other employee benefit granted, made or accrued
as it pertains to the Affected Employees;

 

  5.5(d)   Any Labor Disputes.    Any labor dispute or disturbance, other than
routine individual grievances which are not material to the financial condition
or results of operations of the Business;

 

  5.5(e)   Any Commitments.    Any commitment or transaction by Company in
connection with or affecting the Business (including, without limitation, any
borrowing or capital expenditure) other than in the ordinary course of business
consistent with past practice;

 

  5.5(f)   Any Disposition of Property.    Any sale, lease or other transfer or
disposition of any properties or assets of Company that are Purchased Assets (or
would have been Purchased Assets had no sale, lease, transfer or disposition
occurred), except for the sale of inventory items in the ordinary course of
business;

 

  5.5(g)   Any Indebtedness.    Except as set forth on Schedule 5.5(g) to the
Disclosure Schedule, any indebtedness for borrowed money incurred, assumed or
guaranteed by Company in connection with the Business or Purchased Assets;

 

  5.5(h)   Any Liens.    Any Lien made on any of the properties or assets of
Company that are Purchased Assets (or would become Purchased Assets if not sold,
leased, transferred or disposed of prior to the Closing Date);

 

  5.5(i)   Any Amendment of Contracts.    Any entering into, amendment or
termination by Company of any contract in connection with or affecting the
Business, or any waiver of material rights thereunder, other than in the
ordinary course of business;

 

  5.5(j)   Any Loans and Advances.    Any loan or advance by the Business (other
than advances to employees in the ordinary course of business for travel and
entertainment in accordance with past practice);

 

  5.5(k)   Any Credit.    Other than as set forth in Schedule 5.11(h) of the
Disclosure Schedule, any grant of credit to any customer of the Business or
distributor of its products on terms or in amounts more favorable than those
which have been extended to such customer or distributor in the past, any other
change in the terms of any credit heretofore extended, or any other change of
Company’s policies or practices with respect to the granting of credit in
connection with the Business; or

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

 

  5.5(l)   Any Unusual Events.    Any other event or condition not in the
ordinary course of Company’s operation of the Business which would have a
material adverse effect on the Business.

 

5.6   Absence of Undisclosed Liabilities.    Except as and to the extent
specifically disclosed in the Business Financial Report or in Schedule 5.6 of
the Disclosure Schedule, to the best of the Company’s knowledge, the Business
does not have any liabilities, other than commercial liabilities and obligations
incurred since the date of the Business Financial Report in the ordinary course
of business and consistent with past practice and none of which has or will have
a material adverse effect on the financial condition or results of operations of
the Business by Buyer after the Closing. Except as and to the extent described
in the Business Financial Report or in Schedule 5.6 of the Disclosure Schedule,
Company has no knowledge of any basis for the assertion against Company of any
material liability in connection with or affecting the Business or the Purchased
Assets, except commercial liabilities and obligations incurred in the ordinary
course of the Business and consistent with past practice.

 

5.7   No Litigation.    Except as set forth in Schedule 5.7 of the Disclosure
Schedule, there is no action, suit, arbitration proceeding, investigation or
inquiry pending or threatened against Company or its directors (in such
capacity) that questions the validity of this Agreement and the transactions
contemplated hereby or reasonably relates to the Business, the Purchased Assets
or the Assumed Liabilities, nor does Company know, or have grounds to know, of
any basis for any such proceedings, investigations or inquiries which would have
a material adverse effect on the same. Schedule 5.7 of the Disclosure Schedule
also identifies all such actions, suits, proceedings, investigations and
inquiries to which Company or any of its directors have been parties since
December 31, 2002, related to the Business. Except as set forth in Schedule 5.7
of the Disclosure Schedule, neither Company as related to the Purchased Assets,
the Purchased Assets, nor the Assumed Liabilities is subject to any judgment,
order, writ or injunction of any court, arbitrator or federal, state, foreign,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality.

 

5.8   Compliance With Laws.    With respect to the following representations
5.8(a), 5.8(b), and 5.8(c), the Company makes no representations regarding these
matters with respect to the operations of MOLL Industries.

 

  5.8(a)   Compliance.    Except as set forth in Schedule 5.8(a) of the
Disclosure Schedule, to the best of the Company’s knowledge, the Business
(including each and all of its operations, practices, properties and assets) is
in material compliance with all applicable federal, state, local and foreign
laws, ordinances, orders, rules and regulations (collectively, “Laws”),
including, without limitation, those applicable to discrimination in employment,
occupational safety and health, trade practices, competition and pricing,
product warranties, zoning, building and sanitation, employment, retirement and
labor relations, product advertising and the Environmental Laws as

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

hereinafter defined. Except as set forth in Schedule 5.8(a) of the Disclosure
Schedule, Company has not received notice of any violation or alleged violation
of, and is subject to no Liability for past or continuing violation of, any Laws
with respect to the operations of the Business, the result of which would have a
material adverse effect on the Business. All reports and returns required to be
filed by Company with any governmental authority have been filed, and were
accurate and complete when filed. Without limiting the generality of the
foregoing:

 

  (i)   To the best of the Company’s knowledge, the operation of the Business as
it is now conducted does not, nor does any condition existing at any of the
Business facilities, in any manner constitute a material nuisance or other
tortious interference with the rights of any person or persons in such a manner
as to give rise to or constitute the grounds for a suit, action, claim or demand
by any such person or persons seeking compensation or damages or seeking to
restrain, enjoin or otherwise prohibit any aspect of the conduct of the Business
or the manner in which it is now conducted.

 

  (ii)   Company has made all required payments to its unemployment compensation
reserve accounts with the appropriate governmental departments of the states
where it is required to maintain such accounts with respect to the operations of
the Business, and each of such accounts has a positive balance.

 

  5.8(b)   Licenses and Permits.    To the best of the Company’s knowledge,
Company has all licenses, permits, approvals, authorizations and consents of all
governmental and regulatory authorities and all certification organizations
required for the conduct of the Business and the operation of the Facilities.
All such licenses, permits, approvals, authorizations and consents are described
in Schedule 5.8(b) of the Disclosure Schedule, are in full force and effect and
are assignable to Buyer in accordance with the terms hereof. Except as set forth
in Schedule 5.8(b) of the Disclosure Schedule, the Business (including its
operations, properties and assets) is and has been in material compliance with
all such permits and licenses, approvals, authorizations and consents.

 

  5.8(c)   Environmental Matters.    The applicable Laws relating to pollution
or protection of the environment, including Laws relating to emissions,
discharges, generation, storage, releases or threatened releases of pollutants,
contaminants, chemicals or industrial, toxic, hazardous or petroleum or
petroleum-based substances or wastes (collectively, “Waste”) into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

 



transport or handling of Waste including, without limitation, the Clean Water
Act, the Clean Air Act, the Resource Conservation and Recovery Act, the Toxic
Substances Control Act and the Comprehensive Environmental Response Compensation
Liability Act (“CERCLA”), as amended, and their state and local counterparts are
herein collectively referred to as the “Environmental Laws”. Without limiting
the generality of the foregoing provisions of this Section 5.8, to the best of
the Company’s knowledge, the Business is in full compliance with all other
material limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws or contained in any regulations, code, plan, order, decree,
judgment, injunction, notice or demand letter issued, entered, promulgated or
approved thereunder. Except as set forth in Schedule 5.8(c) of the Disclosure
Schedule, there is no civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation, investigation, proceeding, notice or demand
letter pending or threatened against Company with respect to the Business
relating in any way to the Environmental Laws or any regulation, code, plan,
order, decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder. Except as set forth in Schedule 5.8(c) of
the Disclosure Schedule, to the best of the Company’s knowledge, there are no
past or present (or, to the best of Company’s knowledge, future) events,
conditions, circumstances, activities, practices, incidents, actions, omissions
or plans which may interfere with or prevent compliance or continued compliance
with the Environmental Laws or with any regulation, code, plan, order, decree,
judgment, injunction, notice or demand letter issued, entered, promulgated or
approved thereunder, or which may give rise to any liability, including, without
limitation, liability under CERCLA or similar state or local Laws, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, notice
of violation, study or investigation, based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling, or the emission, discharge, release or threatened release into the
environment, of any Waste. To the best of Company’s knowledge, no portion of any
of the Leased Real Property has been used as a landfill or for storage or
landfill of hazardous or toxic materials.

 

5.9   Title to and Condition of Properties.

 

  5.9(a)   Marketable Title.    Company has good and marketable title to all the
Purchased Assets, free and clear of all mortgages, liens (statutory or
otherwise), security interests, claims, pledges, licenses, equities, options,
conditional sales contracts, assessments, levies, easements, covenants,
reservations, restrictions, rights-of-way, exceptions, limitations, charges or
encumbrances of any nature whatsoever (collectively, “Liens”) except those
described in Schedule 5.9(a) of the Disclosure Schedule; and, in the case of
real property, Liens for taxes not yet due or which are being contested in good
faith by appropriate

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

proceedings (and which have been sufficiently accrued or reserved against in the
Business Financial Report), municipal and zoning ordinances and easements for
public utilities, none of which interfere with the use of the property as
currently utilized (“Permitted Real Property Liens”). None of the Purchased
Assets are subject to any restrictions with respect to the transferability
thereof. Company has complete and unrestricted power and right to sell, assign,
convey and deliver the Purchased Assets to Buyer as contemplated hereby. At
Closing, Buyer will receive good and marketable title to all the Purchased
Assets, free and clear of all Liens of any nature whatsoever except those
described in Schedule 5.9(a) of the Disclosure Schedule and Permitted Real
Property Liens which Buyer has agreed to assume.

 

  5.9(b)   Condition.    All tangible assets (real and personal) constituting
Purchased Assets hereunder are in good operating condition and repair, free from
any defects (except such minor defects as do not interfere with the use thereof
in the conduct of the normal operations of Company), and, to the best of
Company’s knowledge, have been maintained consistent with the standards
generally followed in the industry and are sufficient to carry on the business
of Company as conducted during the preceding 12 months. All buildings, plants
and other structures owned or otherwise utilized by Company in operating the
Business are in good condition and repair and have no structural defects or
defects affecting the plumbing, electrical, sewerage, or heating, ventilating or
air conditioning systems.

 

  5.9(c)   Real Property.    Company does not own any real property in
connection with the Business. Schedule 1.2(a) of the Disclosure Schedule sets
forth all Leased Real Property used or occupied by Company in operating the
Business. To the best of the Company’s knowledge, there are now in full force
and effect duly issued certificates of occupancy permitting the Leased Real
Property and improvements located thereon to be legally used and occupied as the
same are now constituted. To the best of the Company’s knowledge, all of the
Leased Real Property has permanent rights of access to dedicated public
highways. To the best of the Company’s knowledge, no fact or condition exists
which would prohibit or adversely affect the ordinary rights of access to and
from the Leased Real Property from and to the existing highways and roads and
there is no pending or threatened restriction or denial, governmental or
otherwise, upon such ingress and egress. To the best of the Company’s knowledge,
there is not (i) any claim of adverse possession or prescriptive rights
involving any of the Leased Real Property, (ii) any structure located on any
Leased Real Property which encroaches on or over the boundaries of neighboring
or adjacent properties or (iii) any structure of any other party which
encroaches on or over the boundaries of any of such Leased Real Property. To the
best of Company’s knowledge, none of the Leased Real Property is located in a
flood plain, flood hazard area, wetland or lakeshore

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

erosion area within the meaning of any Law. To the best of the Company’s
knowledge, no public improvements have been commenced and none are planned which
in either case may result in special assessments against or otherwise materially
adversely affect any Leased Real Property. Company has no notice or knowledge of
any (i) planned or proposed increase in assessed valuations of any Leased Real
Property, (ii) governmental agency or court order requiring repair, alteration,
or correction of any existing condition affecting any Leased Real Property or
the systems or improvements thereat, (iii) condition or defect which could give
rise to an order of the sort referred to in “(ii)” above, or (iv) underground
storage tanks, or any structural, mechanical, or other defects of material
significance affecting any Leased Real Property or the systems or improvements
thereat (including, but not limited to, inadequacy for normal use of mechanical
systems or disposal or water systems at or serving the Leased Real Property).

 

  5.9(d)   No Condemnation or Expropriation.    Neither the whole nor any
portion of the Purchased Assets is subject to any governmental decree or order
to be sold or is being condemned, expropriated or otherwise taken by any public
authority with or without payment of compensation therefor, nor to the best of
Company’s knowledge has any such condemnation, expropriation or taking been
proposed.

 

5.10   Insurance.    Set forth in Schedule 5.10 of the Disclosure Schedule is a
complete and accurate list and description of all policies of fire, liability,
product liability, workers compensation, health and other forms of insurance
presently in effect with respect to the Business or the Purchased Assets.
Schedule 5.10 of the Disclosure Schedule includes, without limitation, the
carrier, the description of coverage, the limits of coverage, retention or
deductible amounts, amount of annual premiums, date of expiration, and any
pending claims in excess of $100,000.00. All such policies are valid,
outstanding and enforceable policies and provide insurance coverage for the
Business and its associated properties of the kinds, in the amounts and against
the risks customarily maintained by organizations similarly situated. Schedule
5.10 of the Disclosure Schedule indicates each policy as to which (a) the
coverage limit has been reached or (b) the total incurred losses to date equal
75% or more of the coverage limit. No notice of cancellation or termination has
been received with respect to any such policy, and Company has no knowledge of
any act or omission of Company which could result in cancellation of any such
policy prior to its scheduled expiration date. Company has not been refused any
insurance with respect to any aspect of the operations of the Business nor has
its coverage been limited by any insurance carrier to which it has applied for
insurance or with which it has carried insurance during the last three years.
Company has duly and timely made all claims it has been entitled to make under
each policy of insurance. There is no claim by Company pending under any such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies, and Company knows of no basis for denial of any
claim under any such policy.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

 

5.11   Contracts and Commitments.

 

  5.11(a)   Real Property Leases.    Except as set forth in Schedule 1.2(a) of
the Disclosure Schedule, Company has no leases of real property used or held for
use in connection with the Business or the Purchased Assets.

 

  5.11(b)   Personal Property Leases.    Company has no leases of personal
property used or held for use in connection with the Business or the Purchased
Assets involving consideration or other expenditure in excess of $25,000.00 or
involving performance over a period of more than twelve (12) months.

 

  5.11(c)   Purchase Commitments.    Except with respect to Moll Industries or
as set forth on Schedule 5.11(c) of the Disclosure Schedule, Company has no
purchase commitments for inventory items or supplies in connection with the
Business in excess of twelve (12) months normal usage, or which exceed an
aggregate of $100,000.00.

 

  5.11(d)   Sales Commitments.    Except as set forth on Schedule 5.11(d) of the
Disclosure Schedule, Company has no sales contracts or commitments to customers
or distributors in connection with or affecting the Business or the Purchased
Assets which aggregate in excess of $100,000.00 to any one customer or
distributor (or group of affiliated customers or distributors) except for
purchase orders taken in the ordinary course of business. Company has no sales
contracts or commitments in connection with or affecting the Business or the
Purchased Assets except those made in the ordinary course of business, at arm’s
length, and no such contracts or commitments are for a sales price which would
result in a material loss to the Business.

 

  5.11(e)   Contracts With Affiliates and Certain Others.    Except as set forth
on Schedule 5.11(e) of the Disclosure Schedule, Company has no agreement,
understanding, contract or commitment (written or oral) in connection with or
affecting the Business or the Purchased Assets with any Affiliate or any other
officer, employee, agent, consultant, distributor or dealer that is not
cancelable by Company on notice of not longer than 30 days without liability,
penalty or premium of any nature or kind whatsoever.

 

  5.11(f)   Powers of Attorney.    Except as set forth on Schedule 5.11(f) of
the Disclosure Schedule, the Company has not given a power of attorney, which is
currently in effect, to any person, firm or corporation for any purpose
whatsoever in connection with or reasonably related to the Business or the
Purchased Assets.

 

  5.11(g)   Collective Bargaining Agreements.    Except as set forth in Schedule
5.11(g) of the Disclosure Schedule, Company is not a party to any collective
bargaining agreements with any unions, guilds, shop committees or other
collective bargaining groups representing or purporting to represent employees
of the

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

Business. Copies of all such agreements have heretofore been delivered to Buyer.

 

  5.11(h)   Loan Agreements.    Except as set forth in Schedule 5.11(h) of the
Disclosure Schedule, Company is not obligated under any loan agreement,
promissory note, letter of credit, or other evidence of indebtedness as a
signatory, guarantor or otherwise, which obligation constitutes or gives rise or
could by its terms, through the giving of notice or any other events short of
judgment by a court, give rise to a lien against any Purchased Asset.

 

  5.11(i)   Guarantees.    Except as disclosed on Schedule 5.11(i) of the
Disclosure Schedule, Company has not guaranteed the payment or performance of
any person, firm or corporation, agreed to indemnify any person or act as a
surety, or otherwise agreed to be contingently or secondarily liable for the
obligations of any person, in connection with the Business or reasonably related
to the Business or the Purchased Assets.

 

  5.11(j)   Contracts Subject to Renegotiation.    Company is not a party to any
contract with any governmental body which is subject to renegotiation in
connection with or reasonably related to the Business or the Purchased Assets.

 

  5.11(k)   Restrictive Agreements.    Except as set forth on Schedule 5.11(k)
of the Disclosure Schedule, Company is not a party to nor is it bound by any
agreement requiring Company to assign any interest in any trade secret or
proprietary information constituting Purchased Assets hereunder, or prohibiting
or restricting Company in its operation of the Business from competing in any
business or geographical area or soliciting customers or otherwise restricting
it from carrying on the Business anywhere in the world.

 

  5.11(l)   Other Material Contracts.    Company has no lease, contract or
commitment of any nature affecting the Business and involving consideration or
other expenditure in excess of $100,000.00, or involving performance over a
period of more than twelve (12) months, or which is otherwise individually
material to the operations of the Business, except for purchase orders taken in
the ordinary course of business and except as explicitly described in Schedule
5.11(l) or in any other Schedule of the Disclosure Schedule.

 

  5.11(m)   No Default.    Except as set forth on Schedule 5.11(m) of the
Disclosure Schedule, Company is not in default under any lease, contract or
commitment in its operation of the Business, nor has any event or omission
occurred which through the passage of time or the giving of notice, or both,
would constitute a default thereunder and which would cause a material adverse
effect on the Business or cause the acceleration of any of Company’s obligations
or result in the creation of any Lien on any Purchased Asset. No third party is
in default under any such lease, contract or commitment to which Company is a

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

party, nor has any event or omission occurred which, through the passage of time
or the giving of notice, or both, would constitute a default thereunder, or give
rise to an automatic termination, or the right of discretionary termination
thereof.

 

5.12   Labor Matters.    Except as set forth in Schedule 5.12 of the Disclosure
Schedule, within the last five years Company has not experienced any labor
disputes, union organization attempts or any work stoppage due to labor
disagreements in connection with the Business. In its operation of the Business,
except to the extent set forth in Schedule 5.12 of the Disclosure Schedule, (a)
Company is in compliance with all applicable laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
and is not engaged in any unfair labor practice; (b) there is no unfair labor
practice charge or complaint against Company pending or threatened; (c) there is
no labor strike, dispute, request for representation, slowdown or stoppage
actually pending or threatened against or affecting Company nor any secondary
boycott with respect to products of the Business; (d) no question concerning
representation has been raised or is threatened respecting the employees of the
Business; (e) no grievance which might have a material adverse effect on the
Business, nor any arbitration proceeding arising out of or under collective
bargaining agreements, is pending and no such claim therefor exists; and (f)
there are no administrative charges or court complaints against Company
concerning alleged employment discrimination or other employment related matters
pending or threatened before the U.S. Equal Employment Opportunity Commission or
any state or federal court or agency.

 

5.13   Employee Benefit Plans.    All of the accrued obligations of Company,
whether arising by operation of law, by contract or by past custom, for payments
by it to trust or other funds or any governmental agency with respect to
unemployment compensation benefits, social security benefits, or any other
benefits for employees of the Business (“Business Employees”) shall have been
paid prior to Closing or, if due after Closing, shall be paid when due under
applicable laws, regulations, or provisions of benefit plans or policies as the
case may be. All accrued vacation benefits payable to Business Employees shall
have been paid prior to or contemporaneously with Closing. All other accrued
benefits or contributions, and all other reasonably anticipated obligations of
Company, whether arising by operation of law, by contract or by past custom, for
holiday pay, bonuses or other forms of compensation or benefits which are and
may become payable to Business Employees shall be paid in accordance with the
provisions of applicable laws, regulations, benefit plans or policies, as the
case may be. Except as set forth in the Transition Services Agreement and except
as set forth in Schedule 5.13 of the Disclosure Schedule, in no event shall
Buyer assume or be responsible for past or future obligations of Company to any
employee, including any obligations to pay salary, benefits, severance pay,
vacation pay, or other benefits to any employee, regardless of whether such
employees are hired by Buyer; provided, however, that with respect to those
employees listed in Schedule 7.1, Buyer agrees to extend to the employee the
same severance benefits that the employee had at the Company (regardless of
whether Buyer hires such

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

Employees), and the employees shall be given credit for years of service in
determining the applicable amount of vacation they are entitled to under Buyer’s
vacation policy.

 

5.14   Employment Compensation.    Schedule 5.14 of the Disclosure Schedule
contains a true and correct list of all Business Employees to whom the Company
is paying compensation for services rendered or otherwise; and in the case of
salaried employees such list identifies the current annual rate of compensation
for each employee and in the case of hourly or commission employees identifies
certain reasonable ranges of rates and the number of employees falling within
each such range.

 

5.15   Trade Rights.    Schedule 5.15 of the Disclosure Schedule lists all Trade
Rights of the type described in Section 1.2(d) which are or were used, held for
use, or acquired or developed for use in the Business, or developed in the
course of conducting the Business or by persons employed in the Business,
specifying whether such Trade Rights are owned, controlled, used or held (under
license or otherwise) by Company, and also indicating which of such Trade Rights
are registered. All Trade Rights shown as registered in Schedule 5.15 of the
Disclosure Schedule have been properly registered, all pending registrations and
applications have been properly made and filed and all annuity, maintenance,
renewal and other fees relating to registrations or applications are current. To
our knowledge, the Purchased Trade Rights and the rights acquired by Buyer
pursuant to the Patent Assignment and Cross-License and Trademark License
Agreement provide Buyer with all of the Trade Rights necessary in order to
conduct the Business as such is currently being conducted. To our knowledge,
Company is not infringing and has not infringed any Trade Rights of another in
the operation of the Business, nor is any other person infringing the Trade
Rights of Company. Company has not granted any license or made any assignment of
any Trade Right listed on Schedule 5.15 of the Disclosure Schedule, nor does
Company pay any royalties or other consideration for the right to use any Trade
Rights of others. There are no inquiries, investigations or claims or litigation
challenging or threatening to challenge Company’s right, title and interest with
respect to its continued use and right to preclude others from using any Trade
Rights of Company. To the best of the Company’s knowledge, all Trade Rights of
Company, with the exception of patent and trademark applications, are valid,
enforceable and in good standing, and there are no equitable defenses to
enforcement based on any act or omission of Company. With respect to patent and
trademark applications, all such applications are in good standing.

 

5.16   Major Customers and Suppliers.

 

  5.16(a)   Major Customers.    Schedule 5.16(a) of the Disclosure Schedule
contains a list of the ten (10) largest customers, including distributors, of
the Business for each of the two (2) most recent fiscal years (determined on the
basis of the total dollar amount of net sales) showing the total dollar amount
of net sales to each such customer during each such year. Company has no
knowledge or information of any facts indicating, nor any other reason to
believe, that any of the customers listed on Schedule 5.16(a) of the Disclosure
Schedule will

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

not continue to be customers of the Business after the Closing at substantially
the same level of purchases as heretofore.

 

  5.16(b)   Major Suppliers.    Schedule 5.16(b) of the Disclosure Schedule
contains a list of the two (2) major suppliers to the Business for each of the
two (2) most recent fiscal years (determined on the basis of the total dollar
amount of purchases); showing the total dollar amount of purchases from each
such supplier during each such year. Company has no knowledge or information of
any facts indicating, nor any other reason to believe, that any of the suppliers
listed on Schedule 5.16(b) of the Disclosure Schedule will not continue to be
suppliers to the Business after the Closing and will not continue to supply the
Business with substantially the same quantity and quality of goods at
competitive prices.

 

  5.16(c)   Dealers and Distributors.    Schedule 5.16(c) of the Disclosure
Schedule contains a list by product line of all dealers and distributors of the
Business, together with representative copies of all dealer, distributor and
franchise contracts and policy statements, and a description of all substantial
modifications or exceptions.

 

5.17   Product Warranty and Product Liability.    Schedule 5.17 of the
Disclosure Schedule contains a true, correct and complete copy of Company’s
standard warranty or warranties for sales of Products (as defined below) and,
except as stated therein, there are no warranties, commitments or obligations
with respect to the return, repair or replacement of Products. Schedule 5.17 of
the Disclosure Schedule contains a description of all product liability claims
and similar claims, actions, litigation and other proceedings relating to
Products which are presently pending or which to Company’s knowledge are
threatened, or which have been asserted or commenced against Company within the
last two (2) years, in which a party thereto either requests injunctive relief
(whether temporary or permanent) or alleges damages in excess of $100,000.00
(whether or not covered by insurance). To the best of the Company’s knowledge,
there are no defects in design, construction or manufacture of Products which
would adversely affect performance or create an unusual risk of injury to
persons or property. Except as set forth on Schedule 5.17, none of the Products
has been the subject of any replacement, field fix, retrofit, modification or
recall campaign other than in the ordinary course of business. The Products have
been designed and manufactured so as to meet and comply with all governmental
standards and specifications currently in effect, and have received all
governmental approvals necessary to allow their sale and use. As used herein,
the term “Products” means any and all products currently or at any time
previously manufactured, distributed or sold by Company, or by any predecessor
of Company under any brand name or mark under which products are or have been
manufactured over the last three (3) years, distributed or sold by Company, in
or through the Business.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

5.18   Affiliates’ Relationships to Company.

 

  5.18(a)   Contracts With Affiliates.    All leases, contracts, agreements or
other arrangements concerning the Business between Company and any Affiliate or
between the Business and other business units of the Company are described on
Schedule 5.18(a) of the Disclosure Schedule.

 

  5.18(b)   No Adverse Interests.    No Affiliate has any direct or indirect
interest in (i) any entity which does business with Company in connection with
the operation of, or is competitive with, the Business, or (ii) any property,
asset or right which is used by Company in the conduct of the Business.

 

5.19   Assets Necessary to Business.    The Purchased Assets, together with the
assets and rights licensed pursuant to the Assignment and Patent Assignment and
Cross-License and Trademark License Agreement in the form of Exhibit A hereto,
include all property and assets (except for the Excluded Assets), and all
leases, licenses, and other agreements currently used by Company in the conduct
of the Business. There are no Company-owned assets (except for the Excluded
Assets), which are necessary to permit Buyer to carry on, or currently used or
held for use in, the Business as presently conducted.

 

5.20   No Brokers or Finders.    Except as set forth on Schedule 5.20 of the
Disclosure Schedule, neither Company nor any of its directors, officers,
employees, shareholders or agents have retained, employed or used any broker or
finder in connection with the transaction provided for herein or in connection
with the negotiation thereof and that no person, corporation, partnership, or
entity is entitled to a broker’s commission, finder’s fee, or any similar
compensation upon the consummation of the transactions contemplated herein.

 

5.21   Disclosure.    No representation or warranty by Company in this
Agreement, nor any statement, certificate, schedule or exhibit hereto furnished
or to be furnished by or on behalf of Company pursuant to this Agreement, nor
any document or certificate delivered to Buyer pursuant to this Agreement or in
connection with transactions contemplated hereby, contains or shall contain any
untrue statement of material fact or omits or shall omit a material fact
necessary to make the statements contained therein not misleading. All
statements and information contained in any certificate, instrument, or
Disclosure Schedules delivered by or on behalf of Company shall be deemed
representations and warranties by Company.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer makes the following representations and warranties to Company, each of
which is true and correct on the date hereof, shall remain true and correct to
and including the Closing

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22



--------------------------------------------------------------------------------

 

Date, shall be unaffected by any investigation heretofore or hereafter made by
Company or any notice to Company, and shall survive the Closing of the
transactions provided for herein.

 

6.1   Corporate.

 

  6.1(a)   Organization.    Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Minnesota.

 

  6.1(b)   Corporate Power.    Buyer has all requisite corporate power to enter
into this Agreement and the other documents and instruments to be executed and
delivered by Buyer and to carry out the transactions contemplated hereby and
thereby.

 

6.2   Authority.    The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the Board of Directors of Buyer. No other corporate act
or proceeding on the part of Buyer or its shareholders is necessary to authorize
this Agreement or the other documents and instruments to be executed and
delivered by Buyer pursuant hereto or the consummation of the transactions
contemplated hereby and thereby. This Agreement constitutes, and when executed
and delivered, the other documents and instruments to be executed and delivered
by Buyer pursuant hereto will constitute, valid and binding agreements of Buyer,
enforceable in accordance with their respective terms, except as such may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally, and by general equitable principles.

 

6.3   No Brokers or Finders.    Neither Buyer nor any of its directors,
officers, employees or agents have retained, employed or used any broker or
finder in connection with the transaction provided for herein or in connection
with the negotiation thereof and that no person, corporation, partnership, or
entity is entitled to a broker’s commission, finder’s fee, or any similar
compensation upon the consummation of the transactions contemplated herein.

 

6.4   No Violation.    Neither the execution and delivery of this Agreement or
the other documents and instruments to be executed and delivered by Buyer
pursuant hereto, nor the consummation by Buyer of the transactions contemplated
hereby and thereby (a) will violate any statute or law or any rule, regulation,
order, writ, injunction, or decree of any court or governmental authority, or
(b) will violate or conflict with, or constitute a material default under, any
term or provision of the material agreements, Articles of Incorporation, or
By-laws of Buyer.

 

6.5   Disclosure.    No representation or warranty by Buyer in this Agreement,
nor any statement, certificate, schedule or exhibit hereto furnished or to be
furnished by or on behalf of Buyer pursuant to this Agreement, nor any document
or certificate delivered to Company pursuant to this Agreement or in connection
with transactions contemplated

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23



--------------------------------------------------------------------------------

hereby, contains or shall contain any untrue statement of material fact or omits
or shall omit a material fact necessary to make the statements contained therein
not misleading.

 

6.6   Litigation.    There is no action, suit, arbitration proceeding,
investigation or inquiry pending or threatened against Buyer or its directors
(in such capacity) that questions the validity of this Agreement and the
transactions contemplated hereby.

 

ARTICLE 7

EMPLOYEES – EMPLOYEE BENEFITS

 

7.1   Affected Employees.    “Affected Employees” shall mean employees of the
Company who are employed by Buyer immediately after the Closing as set forth on
Schedule 7.1 of the Disclosure Schedule. Certain Affected Employees who are also
noted as key to the Business on Schedule 7.1 of the Disclosure Schedule (herein
referred to also as “Key Employees”) shall enter into Employment and
Non-Competition Agreements with the Buyer.

 

7.2   Retained Responsibilities.    Company agrees to satisfy, or cause its
insurance carriers to satisfy, all claims for benefits, whether insured or
otherwise (including, but not limited to, workers’ compensation, life insurance,
medical and disability programs), under Company’s employee benefit programs
brought by, or in respect of, Affected Employees and other employees and former
employees of the Company, which claims arise out of events occurring on or prior
to the Closing Date, in accordance with the terms and conditions of such
programs or applicable workers’ compensation statutes without interruption as a
result of the employment by Buyer of any such employees after the Closing Date.

 

7.3   Payroll Tax.    Company agrees to make a clean cut-off of payroll and
payroll tax reporting with respect to the Affected Employees paying over to the
federal, state and city governments those amounts respectively withheld or
required to be withheld for periods ending on or prior to the Closing Date.
Company also agrees to issue, by the date prescribed by IRS Regulations, Forms
W-2 for wages paid through the Closing Date. Except as set forth in this
Agreement, Buyer shall be responsible for all payroll and payroll tax
obligations after the Closing Date for Affected Employees.

 

7.4   Termination Benefits.    Buyer shall be solely responsible for, and shall
pay or cause to be paid, severance payments and other termination benefits, if
any, to Affected Employees who may become entitled to such benefits by reason of
any events occurring within the first year after Closing on terms substantially
equivalent to those offered by the Company prior to the Closing Date. If any
action on the part of Company prior to the Closing, or if the sale to Buyer of
the Business and the Purchased Assets pursuant to this Agreement or the
transactions contemplated hereby, or if the failure by Buyer to hire as a
permanent employee of Buyer any employee of Company, shall result in any
liability or claim of liability for severance payments or termination benefits,
or any liability, forfeiture, fine or

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24



--------------------------------------------------------------------------------

other obligation by virtue of any state, federal or local “plant-closing” or
similar law, such liability or claim of liability shall be the sole
responsibility of Company, and Company shall indemnify and hold harmless Buyer
for any losses resulting directly or indirectly from such liability or claim.

 

7.5   Employee Benefit Plans.    Buyer agrees to provide the Affected Employees
with benefits substantially equal to the benefits provided by Company prior to
Closing. In addition, Buyer agrees that it will credit Affected Employees with
the same number of years of service that such employees had with the Company
prior to Closing (i.e., if an Affected Employee had five years of service with
the Company, Buyer will treat Affected Employee as having had five years with
Buyer). As such, the Buyer will make available to the Affected Employees the
same employment benefits he/she would have been entitled to receive had such
Affected Employee been employed by Buyer for a period of time equal to his/her
employment with the Company.

 

7.6   No Third-Party Rights.    Nothing in this Agreement, express or implied,
is intended to confer upon any of Company’s employees, former employees,
collective bargaining representatives, job applicants, any association or group
of such persons or any Affected Employees any rights or remedies of any nature
or kind whatsoever under or by reason of this Agreement, including, without
limitation, any rights of employment.

 

ARTICLE 8

OTHER MATTERS

 

8.1   Patent Assignment and Cross-License and Trademark License Agreement.    As
an inducement to the parties to execute this Agreement and complete the
transactions contemplated hereby, the Company and Buyer agree to enter into a
Patent Assignment and Cross-License and Trademark License Agreement in the form
attached hereto as Exhibit A (the “Patent Assignment and Cross-License and
Trademark License Agreement”).

 

8.2   Transition Services Agreement.    As an inducement to the parties to
execute this Agreement and complete the transactions contemplated hereby, the
parties agree to enter into a Transition Services Agreement in the form attached
hereto as Exhibit B (the “Transition Services Agreement”).

 

8.3   Employment and Noncompetition Agreement.    At the Closing, Company shall
cause to be delivered to Buyer Employment and Noncompetition Agreements in a
form requested by Buyer executed by each of the Key Employees.

 

8.4   Noncompetition; Confidentiality.    Subject to the Closing, and as an
inducement to Buyer to execute this Agreement and complete the transactions
contemplated hereby, and in order to preserve the goodwill associated with the
Business, and in addition to and not in

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25



--------------------------------------------------------------------------------

limitation of any covenants contained in any agreement executed and delivered
pursuant to Section 8.4 hereof, Company hereby covenants and agrees as follows:

 

  8.4(a)   Covenant Not to Compete.    For a period of seven (7) years from the
Closing Date (except pursuant to subsection 8.4(a)(iii)), Company will not
directly or indirectly engage in any Competitive Activities (as hereinafter
defined). The term “Competitive Activities” as used herein shall mean:

 

  (i)   directly or indirectly engaging in, continuing in or carrying on the
Business, or any businesses substantially similar thereto, including any carrier
related products in the semiconductor industry or any injection molded materials
handling products in any other industry, and including owning or controlling any
financial interest in any corporation, partnership, firm or other form of
business organization which competes with or is engaged in or carries on any
aspect of such business or any business substantially similar thereto;

 

  (ii)   consulting with or advising, whether or not for consideration, any
corporation, partnership, firm or other business organization which is, at the
time such consultation or advice is given, a competitor of Buyer with respect to
any aspect of the Business or Purchased Assets which Buyer is acquiring
hereunder, whether or not related to the semiconductor industry, including, but
not limited to, advertising or otherwise endorsing the products of any such
competitor; soliciting customers or otherwise serving as an intermediary for any
such competitor; loaning money or rendering any other form of financial
assistance to or engaging in any form of business transaction on other than an
arms’ length basis with any such competitor; provided, however, that this
restriction shall not prevent the Company from continuing to work with its
customers in the ordinary course of business.

 

  (iii)   for a period of three (3) years from the Closing Date, offering
employment to an Affected Employee, without the prior written consent of Buyer;
or

 

  (iv)   engaging in any practice the purpose of which is to evade the
provisions of this covenant not to compete.

 

provided, however, that the term “Competitive Activities” shall not include the
ownership of securities of corporations which are listed on a national
securities exchange or traded in the national over-the-counter market in an
amount which shall not exceed 5% of the outstanding shares of any such
corporation. The parties agree that the geographic scope of this covenant not to
compete shall extend world wide. Except as set forth on Schedule 8.4(a) of

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26



--------------------------------------------------------------------------------

 

the Disclosure Schedule, the parties agree that Buyer may sell, assign or
otherwise transfer this covenant not to compete, in whole or in part, to any
person, corporation, firm or entity that purchases all or part of the Business
or the Purchased Assets. In the event a court of competent jurisdiction
determines that the provisions of this covenant not to compete are excessively
broad as to duration, geographical scope, industry, or activity, it is expressly
agreed that this covenant not to compete shall be construed so that the
remaining provisions shall not be affected, but shall remain in full force and
effect, and any such over broad provisions shall be deemed, without further
action on the part of any person, to be modified, amended and/or limited, but
only to the extent necessary to render the same valid and enforceable in such
jurisdiction.

 

  8.4(b)   Covenant of Confidentiality.    Company shall not at any time
subsequent to the Closing, except as explicitly requested by Buyer, (i) use for
any purpose, (ii) disclose to any person, or (iii) keep or make copies of
documents, tapes, discs or programs containing, any confidential information
concerning the Business, the Purchased Assets or the Assumed Liabilities. For
purposes hereof, “confidential information” shall mean and include, without
limitation, all Trade Rights which are Purchased Assets, all customer lists and
customer information of the Business, and all other information concerning the
processes, apparatus, equipment, packaging, Products, marketing and distribution
methods of the Business, not previously disclosed to the public directly by
Company; provided, however, that this restriction shall not prevent the Company
from continuing to utilize customer lists and customer information in continuing
the ordinary course of its business with such customers.

 

  8.4(c)   Equitable Relief for Violations.    Company agrees that the
provisions and restrictions contained in this Section 8.4 are necessary to
protect the legitimate continuing interests of Buyer in acquiring the Business
through the purchase of the Purchased Assets and the assumption of the Assumed
Liabilities, and that any violation or breach of these provisions will result in
irreparable injury to Buyer for which a remedy at law would be inadequate and
that, in addition to any relief at law which may be available to Buyer for such
violation or breach and regardless of any other provision contained in this
Agreement, Buyer shall be entitled to injunctive and other equitable relief as a
court may grant after considering the intent of this Section 8.4.

 

  8.4(d)   Transition Services Agreement and Patent Assignment and Cross-License
and Trademark License Agreement.    Nothing in this Section 8.4 shall prevent
the Company from performing its obligations under the Transition Services
Agreement or the Patent Assignment and Cross-License and Trademark License
Agreement entered into between Buyer and the Company.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27



--------------------------------------------------------------------------------

 

8.5   HSR Act Filings.    To the extent such filings are determined to be
necessary or have not been completed prior to the execution of this Agreement,
each of Company and Buyer shall, in cooperation with the other, file any reports
or notifications that may be required to be filed by it under the HSR Act, with
the Federal Trade Commission and the Antitrust Division of the Department of
Justice, and shall furnish to the other all such information in its possession
as may be necessary for the completion of the reports or notifications to be
filed by the other. Prior to making any communication, written or oral, with the
Federal Trade Commission, the Antitrust Division of the federal Department of
Justice or any other governmental agency or authority or members of their
respective staffs with respect to this Agreement or the transactions
contemplated hereby, the Company shall consult with Buyer.

 

8.6   Access to Information and Records.    After the Closing, each party will
afford the other party, its counsel, accountants and other representatives,
during normal business hours, reasonable access to the books, records and other
data in such party’s possession relating directly or indirectly to the
properties, liabilities or operations of the Business, with respect to periods
prior to the Closing, and the right to make copies and extracts therefrom, to
the extent that such access may be reasonably required by the requesting party
for any proper business purpose. Each party agrees for a period extending six
years after the Closing not to destroy or otherwise dispose of any such records
without first offering in writing to surrender such records to the other party,
which party shall have ten (10) days after such offer to agree in writing to
take possession thereof.

 

8.7   Bulk Sales Compliance.    Following the execution of this Agreement,
unless compliance with this Section 8.7 is waived by Buyer, Buyer and Company
shall cooperate in complying with all provisions of the bulk sales or bulk
transfer statutes of all states having jurisdiction, in such a way as to provide
Buyer the greatest measure of protection against the creditors of Company
allowable under all such statutes.

 

ARTICLE 9

FURTHER COVENANTS OF THE PARTIES

 

9.1   Covenants of Company.    The Company covenants and agrees as follows,
which covenants shall survive Closing:

 

  9.1(a)   Consents.    Company has obtained all consents necessary for the
consummation of the transactions contemplated hereby, including, without
limitation, the consent of each lessor of personal property leased by Company
under leases being assumed by Buyer herein to assignment of the lessee’s
interest under the lease of such property to Buyer. All such consents shall be
in writing and executed counterparts thereof shall be delivered to Buyer
promptly after Company’s receipt thereof but in no event later than two business
days prior to the Closing.



 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28



--------------------------------------------------------------------------------

 

  9.1(b)   Other Action.    Company shall use its best efforts to cause the
fulfillment at the earliest practicable date of all of the conditions to the
parties’ obligations to consummate the transactions contemplated in this
Agreement.

 

  9.1(c)   Disclosure.    Company shall have a continuing obligation to promptly
notify Buyer in writing with respect to any matter hereafter arising or
discovered which, if existing or known at the date of this Agreement, would have
been required to be set forth or described in the Disclosure, but no such
disclosure shall cure any breach of any representation or warranty which is
inaccurate.

 

  9.1(d)   Process for Product Compatibility.    Company agrees that it will use
commercially reasonable efforts to comply with the general principles set forth
in the Process for Resolution of Product Compatibility described on Schedule 8.8
of the Disclosure Schedule.

 

  9.1(e)   Confidentiality/Non-Disclosure Agreements.    The Company agrees to
work with Buyer in enforcing any confidentiality and non-disclosure agreements
it has entered into with third parties prior to Closing which relate to the
Business.

 

  9.1(f)   300mm Dome Tool.    The Company agrees that the Purchased Assets
includes a 300mm Dome Tool which is located in Malaysia and is in the process of
being developed. The Company agrees to pay for the completion of this tool and
will use its commercially reasonable efforts to timely complete and deliver such
tool to Buyer after the Closing Date.

 

  9.1(g)   Accounts Receivable.    In the event that inventory valued at
approximately $300,000 is returned by United Microelectronics Corporation or
such inventory is modified by Buyer, the Company agrees that such inventory
shall be included in the Purchased Assets and Company shall have no rights to
any accounts receivable in connection with such inventory whether arising prior
to, on or after the Closing Date. In the event United Microelectronics
Corporation pays the Company for such inventory, without modification, Company
shall be entitled to keep such payment.

 

9.2   Covenants of Buyer.    The Buyer covenants and agrees as follows which
covenants shall survive Closing:

 

  9.2(a)   Process for Resolution of Product Compatibility.    The Buyer agrees
to use commercially reasonable efforts to comply with the general principles set
forth in the Process for Resolution of Product Compatibility described on
Schedule 8.8 of the Disclosure Schedule.

 

ARTICLE 10

 



 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29



--------------------------------------------------------------------------------

 

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

 

Each and every obligation of Buyer to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of each of the following
conditions:

 

10.1   Representations and Warranties True on the Closing Date.    Each of the
representations and warranties made by Company in this Agreement, and the
statements contained in the Disclosure Schedule or in any instrument, list,
certificate or writing delivered by Company pursuant to this Agreement, shall be
true and correct in all material respects when made and shall be true and
correct in all material respects at and as of the Closing Date as though such
representations and warranties were made or given on and as of the Closing Date,
except for any changes permitted by the terms of this Agreement or consented to
in writing by Buyer.

 

10.2   Compliance With Agreement.    Company shall have in all material respects
performed and complied with all of its agreements and obligations under this
Agreement which are to be performed or complied with by Company prior to or on
the Closing Date, including the delivery of the closing documents specified in
Section 13.1.

 

10.3   Absence of Suit.    No action, suit or proceeding before any court or any
governmental authority shall have been commenced or threatened, and no
investigation by any governmental or regulating authority shall have been
commenced, against Buyer, Company or any of the affiliates, officers or
directors of any of them, seeking to restrain, prevent or change the
transactions contemplated hereby, or questioning the validity or legality of any
such transactions, or seeking damages in connection with, or imposing any
condition on, any such transactions.

 

10.4   Consents and Approvals.    All approvals, consents and waivers that are
required to effect the transactions contemplated hereby including but not
limited to the consent of Comerica Bank – California shall have been received,
and executed counterparts thereof shall have been delivered to Buyer.
Notwithstanding the foregoing, receipt of the consent of any third party to the
assignment of an Assumed Contract which is not (and is not required to be)
disclosed in the Disclosure Schedule shall not be a condition to Buyer’s
obligation to close, provided that the aggregate of all such Contracts does not
represent a material portion of the sales or expenditures of the Business. After
the Closing, Company will continue to use its commercially reasonable efforts to
obtain any such consents or approvals, and Company shall not hereby be relieved
of any liability hereunder for failure to perform any of its covenants or for
the inaccuracy of any representation or warranty.

 

10.5   Buyer Consents and Approvals.    Buyer shall have received approval by
its Board of Directors and Buyer shall have received approval from Wells Fargo
Bank, N.A. to consummate this Agreement and the transactions contemplated
hereby.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30



--------------------------------------------------------------------------------

 

10.6   Closing Documents.    Company shall have executed and delivered all of
the documents to be delivered by Company as set forth in Section 13.1.

 

ARTICLE 11

CONDITIONS PRECEDENT TO COMPANY’S OBLIGATIONS

 

Each and every obligation of Company to be performed on the Closing Date shall
be subject to the satisfaction prior to or at the Closing of the following
conditions:

 

11.1   Representations and Warranties True on the Closing Date.    Each of the
representations and warranties made by Buyer in this Agreement shall be true and
correct in all material respects when made and shall be true and correct in all
material respects at and as of the Closing Date as though such representations
and warranties were made or given on and as of the Closing Date.

 

11.2   Compliance With Agreement.    Buyer shall have in all material respects
performed and complied with all of Buyer’s agreements and obligations under this
Agreement which are to be performed or complied with by Buyer prior to or on the
Closing Date, including the delivery of the closing documents specified in
Section 13.2.

 

11.3   Absence of Suit.    No action, suit or proceeding before any court or any
governmental authority shall have been commenced or threatened, and no
investigation by any governmental or regulating authority shall have been
commenced, against Buyer, Company or any of the affiliates, officers or
directors of any of them, seeking to restrain, prevent or change the
transactions contemplated hereby, or questioning the validity or legality of any
such transactions, or seeking damages in connection with, or imposing any
condition on, any such transactions.

 

11.4   Consents.    Company shall have obtained approval by its Board of
Directors and Comerica Bank – California pursuant to the Loan and Security
Agreement entered into between such bank and Company to consummate the
transactions contemplated hereby.

 

11.5   Closing Documents.    Buyer shall have executed and delivered all of the
documents to be delivered by Buyer as set forth in Section 13.2.



ARTICLE 12

INDEMNIFICATION

 

12.1   By Company.    Subject to the terms and conditions of this Article 12,
Company hereby agrees to indemnify, defend and hold harmless Buyer, and its
directors, officers, employees and controlled and controlling persons
(hereinafter “Buyer’s affiliates”), from and against all Claims asserted
against, resulting to, imposed upon, or incurred by Buyer, Buyer’s affiliates,
the Business or the Purchased Assets, by reason of, arising out of or resulting
from (a) the inaccuracy or breach of any representation or warranty of Company

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31



--------------------------------------------------------------------------------

 

contained in or made pursuant to this Agreement (regardless of whether such
breach is deemed “material”); (b) the breach of any covenant of Company
contained in this Agreement (regardless of whether such breach is deemed
“material”); or (c) any Claim of or against Company, the Purchased Assets or the
Business not specifically assumed by Buyer pursuant hereto. As used in this
Article 12, the term “Claim” shall include (i) any liability not assumed by
Buyer; (ii) all losses, damages (including, without limitation, consequential
damages), judgments, awards, settlements, costs and expenses (including, without
limitation, interest (including prejudgment interest in any litigated matter),
penalties, court costs and attorneys fees and expenses); and (iii) all demands,
claims, actions, costs of investigation, causes of action, proceedings and
assessments, whether or not ultimately determined to be valid.

 

12.2   By Buyer.    Subject to the terms and conditions of this Article 12,
Buyer hereby agrees to indemnify, defend and hold harmless Company, its
directors, officers, employees and controlling persons, from and against all
Claims asserted against, resulting to, imposed upon or incurred by any such
person, directly or indirectly, by reason of or resulting from (a) the
inaccuracy or breach of any representation or warranty of Buyer contained in or
made pursuant to this Agreement (regardless of whether such breach is deemed
“material”); (b) the breach of any covenant of Buyer contained in this Agreement
(regardless of whether such breach is deemed “material”); or (c) all Claims of
or against Company specifically assumed by Buyer pursuant hereto.

 

12.3   Indemnification of Third-Party Claims.    The obligations and liabilities
of any party to indemnify any other under this Article 12 with respect to Claims
relating to third parties shall be subject to the following terms and
conditions:

 

  12.3(a)   Notice and Defense.    The party or parties to be indemnified
(whether one or more, the “Indemnified Party”) will give the party from whom
indemnification is sought (the “Indemnifying Party”) prompt written notice of
any such Claim, and the Indemnifying Party will undertake the defense thereof by
representatives chosen by it. Failure to give such notice shall not affect the
Indemnifying Party’s duty or obligations under this Article 12, except to the
extent the Indemnifying Party is prejudiced thereby. So long as the Indemnifying
Party is defending any such Claim actively and in good faith, the Indemnified
Party shall not settle such Claim. The Indemnified Party shall make available to
the Indemnifying Party or its representatives all records and other materials
required by them and in the possession or under the control of the Indemnified
Party, for the use of the Indemnifying Party and its representatives in
defending any such Claim, and shall in other respects give reasonable
cooperation in such defense. So long as the Indemnifying Party is defending any
such Claim actively and in good faith, the Company shall not pay for separate
counsel for Buyer of Buyer’s choice.

 

 

  12.3(b)   Failure to Defend.    If the Indemnifying Party, within a reasonable
time after notice of any such Claim, fails to defend such Claim actively and in
good

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32



--------------------------------------------------------------------------------

faith, the Indemnified Party will have the right to undertake the defense,
compromise or settlement of such Claim or consent to the entry of a judgment
with respect to such Claim, on behalf of and for the account and risk of the
Indemnifying Party, and the Indemnifying Party shall thereafter have no right to
challenge the Indemnified Party’s defense, compromise, settlement or consent to
judgment; provided, however, that the Indemnified Party will use commercially
reasonable efforts to notify and obtain the consent of the Indemnifying Party,
which consent will not be unreasonably withheld.

 

  12.3(c)   Indemnified Party’s Rights.    Anything in this Section 12 to the
contrary notwithstanding, (i) if there is a reasonable probability that a Claim
may materially and adversely affect the Indemnified Party other than as a result
of money damages or other money payments, the Indemnified Party shall have the
right to defend, compromise or settle such Claim, and (ii) the Indemnifying
Party shall not, without the written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, settle or compromise any Claim or
consent to the entry of any judgment which does not include as an unconditional
term thereof the giving by the claimant or the plaintiff to the Indemnified
Party of a release from all liability in respect of such Claim.

 

12.4   Indemnification Regarding Warranty/Services.    [ * ] for all warranty
and service obligations for [ * ] which exceed [ * ] of warranty expense under
Article 2 hereof. The indemnification obligations by [ * ] under this Section
12.4 is not subject to the minimum $225,000.00 threshold limitation set forth in
Section 12.6(b) below.

 

12.5   Payment.    The Indemnifying Party shall promptly pay the Indemnified
Party any amount due under this Article 12, which payment may be accomplished in
whole or in part, as set forth in Section 12.8, by the Indemnified Party setting
off any amount owed to the Indemnifying Party by the Indemnified Party. To the
extent set-off is made by an Indemnified Party in satisfaction or partial
satisfaction of an indemnity obligation under this Article 12 that is disputed
by the Indemnifying Party, upon a subsequent determination by final judgment not
subject to appeal that all or a portion of such indemnity obligation was not
owed to the Indemnified Party, the Indemnified Party shall pay the Indemnifying
Party the amount which was set off and not owed together with interest from the
date of set-off until the date of such payment at an annual rate equal to the
average annual rate in effect as of the date of the set-off, on those three
maturities of United States Treasury obligations having a remaining life, as of
such date, closest to the period from the date of the set-off to the date of
such judgment. Upon judgment, determination, settlement or compromise of any
third party Claim, the Indemnifying Party shall pay promptly on behalf of the
Indemnified Party, and/or to the Indemnified Party in reimbursement of any
amount theretofore required to be paid by it, the amount so determined by
judgment, determination, settlement or compromise and all other Claims of the
Indemnified Party with respect thereto, unless in the case of a judgment an
appeal is made from the judgment. If the Indemnifying Party desires to appeal
from an adverse judgment, then the Indemnifying Party shall post and pay the
cost of the security or bond

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

33



--------------------------------------------------------------------------------

to stay execution of the judgment pending appeal. Upon the payment in full by
the Indemnifying Party of such amounts, the Indemnifying Party shall succeed to
the rights of such Indemnified Party, to the extent not waived in settlement,
against the third party who made such third party Claim.

 

12.6   Limitations on Indemnification.    Except for any fraud, willful or
knowing breach or misrepresentation, as to which claims may be brought without
limitation as to time or amount:

 

  12.6(a)   Time Limitation.    No claim or action shall be brought under this
Article 12 for breach of a representation or warranty after the lapse of two (2)
years following the Closing. Regardless of the foregoing, however, or any other
provision of this Agreement:

 

  (i)   The time limitation on claims on actions brought for breach of any
representation or warranty made in or pursuant to Section 5.9(a) shall be the
applicable statutory limitation period with respect thereto.

 

  (ii)   Any claim or action brought for breach of any representation or
warranty made in or pursuant to Section 5.3 may be brought at any time until the
underlying tax obligation is barred by the applicable period of limitation under
federal and state laws relating thereto (as such period may be extended by
waiver).

 

  (iii)   Any claim made by a party hereunder by filing a suit or action in a
court of competent jurisdiction or a court reasonably believed to be of
competent jurisdiction or by a demand for arbitration in accordance with Article
18 hereof for breach of a representation or warranty prior to the termination of
the survival period for such claim shall be preserved despite the subsequent
termination of such survival period.

 

  (iv)   If any act, omission, disclosure or failure to disclosure shall form
the basis for a claim for breach of more than one representation or warranty,
and such claims have different periods of survival hereunder, the termination of
the survival period of one claim shall not affect a party’s right to make a
claim based on the breach of representation or warranty still surviving.

 

  12.6(b)   Amount Limitation.    Except with respect to claims for breaches of
representations or warranties contained in Section 5.9(a) and claims related to
Sections 12.1(c), 12.4, and 12.5, an Indemnified Party shall not be entitled to
indemnification under this Article 12 for breach of a representation or warranty
unless the aggregate of the Indemnifying Party’s indemnification obligations to
the Indemnified Party pursuant to this Article 12 (but for this Section 12.7(b))
exceeds Two Hundred Twenty-Five Thousand and no/100 Dollars ($225,000.00); but
in such event, the Indemnified Party shall be

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

34



--------------------------------------------------------------------------------

entitled to indemnification in full for all breaches of representations and/or
warranties. Except with respect to claims related to Sections 12.1(c), the
liability of Company under this Article 12 shall be limited to Seven Million
Five Hundred Thousand and no/100 Dollars ($7,500,000.00).

 

12.7   No Waiver.    The closing of the transactions contemplated by this
Agreement shall not constitute a waiver by any party of its rights to
indemnification hereunder, regardless of whether the party seeking
indemnification has knowledge of the breach, violation or failure of condition
constituting the basis of the Claim at or before the Closing, and regardless of
whether such breach, violation or failure is deemed to be “material.”

 

12.8   Right to Set-Off.    If a claim for indemnification is made by the Buyer
as the Indemnified Party under this Article 12, the Buyer shall by written
notice to the Company (and without limiting any other rights it may have at law
or in equity) offset such amount by (i) any payments due Company under the
Escrow Agreement; and (ii) any payments due Company under the Patent Assignment
and Cross-Licensing Agreement and Trademark Agreement. To the extent that the
amount due from the Company exceeds any offset amounts which are payable within
sixty (60) days, or to the extent that the amount due from the Company exceeds
Five Hundred Thousand and no/100 Dollars ($500,000.00), the difference shall be
due from the Company promptly.

 

12.9   Exclusivity of Article 12 Indemnity.    Each Indemnified Party
acknowledges that, from and after the Closing Date, its sole and exclusive
remedy with respect to any and all claims and causes of action relating to this
Agreement and the transactions contemplated hereby shall be pursuant to the
indemnification provisions set forth in this Article 12. In furtherance of the
foregoing, each Indemnified Party hereby waives and releases, from and after the
Closing Date, any and all rights, claims, and causes of action (other than
indemnity claims arising under this Article 12) it may have relating to this
Agreement and the transactions contemplated hereby. Each Indemnified Party makes
this waiver and release with full knowledge that it may be releasing presently
unknown or unsuspected claims.

 

ARTICLE 13

CLOSING

 

The closing of this transaction (“the Closing”) shall take place on February 11,
2003, by facsimile transmission, or at such other time, place, and method as the
parties hereto shall agree upon. Such date is referred to in this Agreement as
the “Closing Date.”

 

13.1   Documents to be Delivered by Company.    At the Closing, Company shall
deliver to Buyer the following documents, in each case duly executed or
otherwise in proper form:

 

  13.1(a)   Deeds, Bills of Sale.    Warranty deeds to real estate and bills of
sale and such other instruments of assignment, transfer, conveyance and
endorsement as

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

35



--------------------------------------------------------------------------------

will be sufficient in the opinion of Buyer and its counsel to transfer, assign,
convey and deliver to Buyer the Purchased Assets as contemplated hereby.

 

  13.1(b)   Compliance Certificate.    A certificate signed by the chief
executive officer of Company that each of the representations and warranties
made by Company in this Agreement is true and correct in all material respects
on and as of the Closing Date, and that Company has performed and complied with
all of Company’s obligations under this Agreement which are to be performed or
complied with on or prior to the Closing Date.

 

  13.1(c)   Opinion of Counsel.    A written opinion of Cooley Godward, LLP,
counsel to Company, dated as of the Closing Date, addressed to Buyer,
substantially in the form of Exhibit D hereto.

 

  13.1(d)   Employment and Noncompetition Agreements.    The Employment and
Noncompetition Agreements referred to in Sections 7.1 and 8.3, duly executed by
the persons referred to in such Sections.

 

  13.1(e)   Certified Resolutions.    A certified copy of the resolutions of the
Board of Directors of Company authorizing and approving this Agreement and the
consummation of the transactions contemplated by this Agreement.

 

  13.1(f)   Patent Assignment and Cross-License and Trademark License
Agreement.    The Patent Assignment and Cross-License and Trademark License
Agreement duly executed by the Company in the form of Exhibit A hereto.

 

  13.1(g)   Transition Services Agreement.    The Transition Services Agreement
duly executed by Company in form of Exhibit B hereto.

 

  13.1(h)   Incumbency Certificate.    Incumbency certificates relating to each
person executing any document executed and delivered to Buyer pursuant to the
terms hereof.

 

  13.1(i)   Other Documents.    All other documents, instruments or writings
required to be delivered to Buyer at or prior to the Closing pursuant to this
Agreement and such other certificates of authority and documents as Buyer may
reasonably request.

 

13.2   Documents to be Delivered by Buyer.    At the Closing, Buyer shall
deliver to Company the following documents, in each case duly executed or
otherwise in proper form:

 

  13.2(a)   Cash Purchase Price.    To Company by wire transfer as required by
Section 4.1(a) hereof.

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

36



--------------------------------------------------------------------------------

 

  13.2(b)   Assumption of Liabilities.    Such undertakings and instruments of
assumption as will be reasonably sufficient in the opinion of Company and its
counsel to evidence the assumption of Company debts, liabilities and obligations
as provided for in Section 3.1.

 

  13.2(c)   Compliance Certificate.    A certificate signed by the chief
operating officer of Buyer that the representations and warranties made by Buyer
in this Agreement are true and correct on and as of the Closing Date, and that
Buyer has performed and complied with all of Buyer’s obligations under this
Agreement which are to be performed or complied with on or prior to the Closing
Date.

 

  13.2(d)   Opinion of Counsel.    A written opinion of Dunkley, Bennett,
Christensen & Madigan, P.A., counsel to Buyer, dated as of the Closing Date,
addressed to Company, in substantially the form of Exhibit E hereto.

 

  13.2(e)   Certified Resolutions.    A certified copy of the resolutions of the
Board of Directors of Buyer authorizing and approving this Agreement and the
consummation of the transactions contemplated by this Agreement.

 

  13.2(f)   Patent Assignment and Cross-License and Trademark License
Agreement.    The Patent Assignment and Cross-License and Trademark License
Agreement duly executed by Buyer in the form of Exhibit A hereto.

 

  13.2(g)   Transition Services Agreement.    The Transition Services Agreement
duly executed by Buyer in the form of Exhibit B hereto.

 

  13.2(h)   Incumbency Certificate.    Incumbency certificates relating to each
person executing any document executed and delivered to Company by Buyer
pursuant to the terms hereof.

 

  13.2(i)   Other Documents.    All other documents, instruments or writings
required to be delivered to Company at or prior to the Closing pursuant to this
Agreement and such other certificates of authority and documents as Company may
reasonably request.

 

ARTICLE 14

DISCLOSURE SCHEDULE

 

The Schedules are attached to this Agreement (the “Disclosure Schedule”) and
have been executed by Company and dated and delivered to Buyer on the date
hereof. Information set forth in the Disclosure Schedule specifically refers to
the article and section of this Agreement to which such information is
responsive and such information shall not be deemed to have been disclosed with
respect to any other article or section of this Agreement or for any other
purpose

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

37



--------------------------------------------------------------------------------

except where appropriate, provided such disclosure is obvious and clear. The
Disclosure Schedule shall not vary, change or alter the language of the
representations and warranties contained in this Agreement and, to the extent
the language in the Disclosure Schedule does not conform in every respect to the
language of such representations and warranties, such language shall be
disregarded and be of no force or effect.

 

ARTICLE 15

FURTHER ASSURANCE

 

From time to time and without further consideration, each party hereto will
execute and deliver to the other party hereto such documents and take such other
action as may be reasonably required or requested in order to consummate more
effectively the transactions contemplated hereby and to vest in Buyer good,
valid and marketable title to the Purchased Assets.

 

ARTICLE 16

ANNOUNCEMENTS

 

Announcements concerning the transactions provided for in this Agreement by
either Company or Buyer shall be subject to the approval of the other in all
essential respects, except that one party’s approval shall not be required as to
any statements and other information which the other party may submit to the
Securities and Exchange Commission, or their stockholders or be required to make
pursuant to any rule or regulation of the Securities and Exchange Commission or
NASDAQ, or otherwise required by law.

 

ARTICLE 17

ASSIGNMENT; PARTIES IN INTEREST

 

17.1   Assignment.    Except as expressly provided herein, the rights and
obligations of a party hereunder may not be assigned, transferred or encumbered
without the prior written consent of the other parties. Notwithstanding the
foregoing, Buyer may, without consent of any other party, cause one or more
subsidiaries of Buyer to carry out all or part of the transactions contemplated
hereby; provided, however, that Buyer shall, nevertheless, remain liable for all
of its obligations, and those of any such subsidiary, to Company hereunder.

 

17.2   Parties in Interest.    This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto. Nothing contained herein shall be deemed to
confer upon any other person any right or remedy under or by reason of this
Agreement.

 

ARTICLE 18

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

38



--------------------------------------------------------------------------------

 

RESOLUTION OF DISPUTES

 

18.1   Arbitration.    Any dispute, controversy or claim arising out of or
relating to this Agreement or any contract or agreement entered into pursuant
hereto or the performance by the parties of its or their terms shall be settled
by binding arbitration held in Denver, Colorado, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, except as specifically otherwise provided in this Article 18.
Notwithstanding the foregoing, Buyer may, in its discretion, apply to a court of
competent jurisdiction for equitable relief from any violation or threatened
violation of the covenants of Company under Section 8.4 of this Agreement, or
any covenants not to compete contained in any Employment and Noncompetition
Agreement delivered pursuant to Section 8.3 hereof.

 

18.2   Arbitrators.    The panel to be appointed shall consist of one neutral
arbitrator approved by the parties.

 

18.3   Procedures; No Appeal.    The arbitrator shall allow such discovery as
the arbitrator determine appropriate under the circumstances and shall resolve
the dispute as expeditiously as practicable, and if reasonably practicable,
within 120 days after the selection of the arbitrator. The arbitrator shall give
the parties written notice of the decision, with the reasons therefor set out,
and shall have 30 days thereafter to reconsider and modify such decision if any
party so requests within 10 days after the decision. Thereafter, the decision of
the arbitrator shall be final, binding, and nonappealable with respect to all
persons, including (without limitation) persons who have failed or refused to
participate in the arbitration process.

 

18.4   Authority.    The arbitrator shall have authority to award relief under
legal or equitable principles, including interim or preliminary relief, and to
allocate responsibility for the costs of the arbitration and to award recovery
of attorneys fees and expenses in such manner as is determined to be appropriate
by the arbitrator(s).

 

18.5   Entry of Judgment.    Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having in personam and subject matter
jurisdiction. Company and Buyer hereby submit to the in personam jurisdiction of
the Federal and State courts in Minneapolis, Minnesota, for the purpose of
confirming any such award and entering judgment thereon.

 

18.6   Confidentiality.    All proceedings under this Article 18, and all
evidence given or discovered pursuant hereto, shall be maintained in confidence
by all parties.

 

18.7   Continued Performance.    The fact that the dispute resolution procedures
specified in this Article 18 shall have been or may be invoked shall not excuse
any party from performing its obligations under this Agreement and during the
pendency of any such procedure all parties shall continue to perform their
respective obligations in good faith, subject to any rights to terminate this
Agreement that may be available to any party and to the right of setoff provided
in Section 12.4 hereof.

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

39



--------------------------------------------------------------------------------

 

18.8   Tolling.    All applicable statutes of limitation shall be tolled while
the procedures specified in this Article 18 are pending. The parties will take
such action, if any, required to effectuate such tolling.

 

ARTICLE 19

LAW GOVERNING AGREEMENT

 

This Agreement may not be modified or terminated orally, and shall be construed
and interpreted according to the internal laws of the State of Minnesota,
excluding any choice of law rules that may direct the application of the laws of
another jurisdiction.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

40



--------------------------------------------------------------------------------

 

ARTICLE 20

AMENDMENT AND MODIFICATION

 

Buyer and Company may amend, modify and supplement this Agreement in such manner
as may be agreed upon by them in writing.

 

ARTICLE 21

NOTICE

 

All notices, requests, demands and other communications hereunder shall be given
in writing and shall be: (a) personally delivered; (b) sent by telecopier,
facsimile transmission or other electronic means of transmitting written
documents; or (c) sent to the parties at their respective addresses indicated
herein by registered or certified U.S. mail, return receipt requested and
postage prepaid, or by private overnight mail courier service. The respective
addresses to be used for all such notices, demands or requests are as follows:

 

  (a)   If to Buyer, to:

Entegris, Inc.

3500 Lyman Boulevard

Chaska, Minnesota 55318

Attention: James Dauwalter

Facsimile: (952) 556-8644

 

(with a copy to)

 

Anthony Marick, Esq.

Dunkley, Bennett, Christensen & Madigan, P.A.

701 Fourth Avenue South, Suite 700

Minneapolis, Minnesota 55415

Facsimile: (510) 339-9545

 

or to such other person or address as Buyer shall furnish to Company in writing.

 

  (b)   If to Company, to:

Asyst Technologies, Inc.

48761 Kato Road

Fremont, California 94538

Attention: Dr. Stephen S. Schwartz

Facsimile: (510) 661-5151

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

41



--------------------------------------------------------------------------------

 

(with a copy to)

 

James C. Kitch

Cooley Godward, LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, California 94306

Facsimile: (650) 849-7400

 

or to such other person or address as Company shall furnish to Buyer in writing.

 

If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal. Any party
to this Agreement may change its address for the purposes of this Agreement by
giving notice thereof in accordance with this Section.

 

ARTICLE 22

EXPENSES

 

Regardless of whether or not the transactions contemplated hereby are
consummated:

 

22.1   Brokerage.    Except as to U.S. Bancorp Piper Jaffray, Inc., who shall be
compensated by Company, Company and Buyer each represent and warrant to each
other that there is no broker involved or in any way connected with the
transactions provided for herein. Buyer agrees to hold Company harmless from and
against all other claims for brokerage commissions or finder’s fees incurred
through any act of Buyer in connection with the execution of this Agreement or
the transactions provided for herein. Company agrees to hold Buyer harmless from
and against all other claims for brokerage commissions or finder’s fees incurred
through any act of Company or any shareholder in connection with the execution
of this Agreement or the transactions provided for herein.

 

22.2   Expenses to be Paid by Company.    Company shall pay, and shall
indemnify, defend and hold Buyer harmless from and against, each of the
following:

 

  22.2(a)   Professional Fees.    All fees and expenses of Company’s legal,
accounting, investment banking and other professional counsel in connection with
the transactions contemplated hereby.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

42



--------------------------------------------------------------------------------

 

22.3   Other.    Except as otherwise provided herein, each of the parties shall
bear its own expenses and the expenses of its counsel and other agents in
connection with the transactions contemplated hereby.

 

22.4   Costs of Litigation or Arbitration.    The parties agree that (subject to
the discretion, in an arbitration proceeding, of the arbitrator as set forth in
Section 18.4) the prevailing party in any action brought with respect to or to
enforce any right or remedy under this Agreement shall be entitled to recover
from the other party or parties all reasonable costs and expenses of any nature
whatsoever incurred by the prevailing party in connection with such action,
including without limitation attorneys’ fees and prejudgment interest.

 

ARTICLE 23

ENTIRE AGREEMENT

 

Other than a side letter, Transition Services Agreement, and Patent Assignment
and Cross-License and Trademark License Agreement entered into between the
parties as of the Closing Date, this instrument embodies the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and there have been and are no agreements, representations or warranties between
the parties other than those set forth or provided for herein and the mutual
nondisclosure agreement entered into by the parties, dated August 8, 2002, as
extended.

 

ARTICLE 24

COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

ARTICLE 25

HEADINGS

 

The headings in this Agreement are inserted for convenience only and shall not
constitute a part hereof.

 

ARTICLE 26

SEVERABILITY

 

In case any provision of this Agreement shall be invalid, illegal, or
unenforceable, it shall, to the extent possible, be modified in such manner as
to be valid, legal, and enforceable but so as most nearly to retain the intent
of the parties. If such modification is not possible, such provision shall be
severed from this Agreement. In either case the validity, legality, and

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

43



--------------------------------------------------------------------------------

 

enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

ARTICLE 27

THIRD-PARTY BENEFICIARIES

 

With the exception of the parties to this Agreement, there shall exist no right
of any person to claim a beneficial interest in this Agreement or any rights
occurring by virtue of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

   

ASYST TECHNOLOGIES, INC.

         

ENTEGRIS, INC.

By:

 

/s/ Geoffrey G. Ribar        

--------------------------------------------------------------------------------

     

By:

 

/s/ Michael Wright

--------------------------------------------------------------------------------

Its:

 

Senior Vice President and

--------------------------------------------------------------------------------

Chief Financial Officer

--------------------------------------------------------------------------------

     

Its:

 

Chief Operating Officer

--------------------------------------------------------------------------------

               

ENTEGRIS CAYMAN LTD.

           

By:

 

/s/ John D. Villas

--------------------------------------------------------------------------------

           

Its:

 

Director

--------------------------------------------------------------------------------

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

44